Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 1 of 116

  

am

y
&

 

RALPH “TREY” JOHNSON
individually and on behalf of all persons
similarly situated,

Plaintiff,
Vv.

THE NATIONAL COLLEGIATE ATHLETIC
ASSOCIATION, a/k/a the NCAA, and the
following NCAA Division I Member Schools
as representatives of a Defendant Class of
all private and semi-public NCAA Division I
Member Schools:i

BUCKNELL UNIVERSITY,

DREXEL UNIVERSITY,
DUQUESNE UNIVERSITY,
FAIRLEIGH DICKINSON UNIVERSITY,
LA SALLE UNIVERSITY,
LAFAYETTE COLLEGE,

LEHIGH UNIVERSITY,
MONMOUTH UNIVERSITY,
PRINCETON UNIVERSITY,

RIDER UNIVERSITY,

ROBERT MORRIS UNIVERSITY,
SETON HALL UNIVERSITY,

SAINT FRANCIS UNIVERSITY,
SAINT JOSEPH’S UNIVERSITY,
SAINT PETER’S UNIVERSITY,
VILLANOVA UNIVERSITY,
UNIVERSITY OF DELAWARE,
PENNSYLVANIA STATE UNIVERSITY,
UNIVERSITY OF PENNSYLVANIA,
UNIVERSITY OF PITTSBURGH,
RUTGERS, STATE UNIVERSITY OF
NEW JERSEY, and

TEMPLE UNIVERSITY,

Defendants.

 

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

19

Civil Action No.
Complaint — Class and Collective Action

Jury Trial Demanded

 

i NCAA Division I] Member Schools are sued in their respective incorporated name and/or in
the name of their respective Board of Regents, Board of Trustees or governing body.

 

www.StudentAthletePay.com 2

 

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 2 of 116

TABLE OF CONTENTS

INTRODUCTION 00. E ECE EEE eas

JURISDICTION AND VENUE 0.0... EEE Een rratena es

THE PARTIES oo... eeenen eee EEE EEE EEE EEE E EEE EEE EE EEE E ESSEC EEE HEEL OEE

Ii],

IV.

Came meme mee eee rte EHH EH EE HEE E HERDER EER ED EEE EE EES OE SEER EEE R ECE HEED EOE EF ERE EEE HE HEHE EEE FEE ESE EHO EES EES EEE

WORK STUDY PROGRAMS AND GUIDELINES 2.0.0.0... :eccecesenveveseenene nee eenenen ener ee eenaes

STUDENT ATHLETES ARE EMPLOYEES THE SAME AS, IF NOT MORE SO THAN,
PARTICIPANTS IN WORK STUDY PROGRAMS .......cccccccsecceseeesveseevesnesetenseesenenenenes

A.

The “Special Circumstances” of Unpaid Prison Labor in

Vanskike vu. Peters, 974 F.2d 806 (7th Cir. 1992), Are Not Comparable,

or Relevant, to NCAA Sports ........cccccccceccceeect eee e eens nee eneneneeee bees eennee nent ees
Employee Tests Apply to NCAA Sports 200... ccecceesseeeeneeeeeeeeeeenneneren enon ans
The Applicable Employee Tests ......... ccc cece ee ee eee ee eee ne nea eeeeenen ener eeeenen ene
1. The Glatt Student Employee Test ............ccccccecescee cree eneee ee eeneuseeeseneenes

2. The Donovan Independent Contractor v. Employee Test ............0.000

DEFENDANTS AND THE PROPOSED DEFENDANT CLASS ARE
JOINT EMPLOYERS OF STUDENT ATHLETES 0.0.0.0... cece cece eens cece ee teense ne en eeeeeneneneas

A.

- &B.

NCAA Bylaws Apply to All Student Athletes on An Equal Basis .................

The Role(s) of NCAA Member Schools in

. Handing Down NCAA Bylaws 0.0... ccc cece eee nee enero nnn renner EEE EE

The Role(s) of NCAA Member Schools in
Enforcing NCAA Bylaws ........cccccecce ener een n ence nnn EEE EEE EEE ED

The Role(s) of NCAA Staff in Enforcing NCAA Bylaws ...... veeuaresecuecuscaveeees
The Applicable Joint Employment Test ........... ccc ce ccc eeee nee ee nee ee nen enee ees

1. The Enterprise Rent-A-Car Joint Employment Test .......cccceceseeeeee eee es

STUDENT ATHLETES ARE NOT EXEMPT FROM THE PROTECTIONS
OF WAGE AND HOUR LAWS ...........:..e cee ee eens eee e EERE EERE EE EEE EOE E EEE ESE EEE

Ai

www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 3 of 116

Vv. DEFENDANTS’ VIOLATIONS OF THE WAGE AND HOUR LAWS ARE WILLFUL............. 78
A. The Livers v. NCAA Willfulness Test ....ccccccccccccccecccccccecececceeeccseseeuuaneneaenss 78

1. Defendants Never Relied upon DOL FOH § 10b03(e)
in Failing to Classify and Pay Student Athletes As Employees .............. 80

2. At All Relevant Times, Defendants Understood
That FOH § 10b03(e) Applies to Student-Run Groups
(incl. Interscholastic Club Sports), But Not to NCAA Sports ......00 BL

3. At All Relevant Times, Defendants Understood
That Student Athletes Meet Employee Criteria

More Than Students Employed in Work Study ...........ccccceseseeenee eee eeees 87
PLAINTIFF’S PROPOSED FLSA COLLECTIVE ACTION ALLEGATIONS ..............065 87
PLAINTIFF’S PROPOSED PMWA CLASS ACTION ALLEGATIONS ..........c cc eeeeeeeeee 90
PLAINTIFF’S PROPOSED DEFENDANT CLASS ACTION ALLEGATIONS
REGARDING FLSA COLLECTIVE ACTION .........ccccceceecceeeeeerertetttresesseensestssetersserssrsee OG
COUNT I | VIOLATIONS OF THE FLSA........... Seneca eres cee teste cterereetenneneresieenr neste nennene a 99
COUNT II | VIOLATIONS OF THE PENNSYLVANIA MINIMUM WAGE ACT ........eeceeeeeeeeeeeees 100
COUNT III | UNJUST ENRICHMENT ........ccccce eee eee cee ee ee nee ne nee ne ene EEE neuer aeS 102
PRAYER FOR RELIEF 000.0... cccccccccc cece cece cere ee een EEE EE EEE EOD EE EE EERE DEES EE EE EERE EEG eee ES 103
JURY DEMAND 2.0... cc cc cece cece eee en nee tence Een EEE EEO EE ELUNE EE EEE RETR, EEE EE EE EERE REDE EE EAGLE 104

-l-

www.otudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 4 of 116

INTRODUCTION

1. The crux of this Complaint is that Student Athletes — engaged in athletic work
that is unrelated to academics; supervised by full-time, well-paid coaching and training staff;
and integral to the billion dollar Big Business of NCAA sports — are student employees as
much as, and arguably more than, fellow students employed in Work Study programs.'

2. In fact, under NCAA rules, NCAA Division I (“D1”) member schools treat
Student Athletes like students employed in Work Study programs by, among other things,
requiring adult supervisors to maintain timesheets for both. See NCAA D1 Bylaw
17.1.7.3.4. NCAA D1 member schools just do not pay Student Athletes the same as
students employed in Work Study.

3. Notably, student ticket takers, seating attendants and food concession workers
at NCAA contests are paid on a minimum wage scale averaging $10.53 to $13.36 per hour
under Work Study.2 At the same time, the Student Athletes, whose athletic work creates
those Work Study jobs at the ticket gate, in the seats and at concession stands, are paid
nothing.

4, Every time that the NCAA has been required to defend its unlawful policy of
refusing to pay Student Athletes, it has relied heavily on drawing an offensive analogy
between Student Athletes and prisoners, who may be required to work without pay because
the Thirteenth Amendment permits involuntary servitude as punishment for crime. See, e.g.,
Sally Jenkins, “Are college athletes the same as prisoners? These judges seem to think so,”
WASHINGTON Post, Jan. 5, 2017; Shaun King, “The NCAA Says Student-Athletes Shouldn’t

Be Paid Because the 13th Amendment Allows Unpaid Prison Labor,” Thelntercept.com,

 

1 “Work study,” as herein referenced, includes all student employment by a college or university,
whether federally subsidized or not and irrespective of student financial need or assistance.

2 See Bureau of Labor Statistics, May 2018 National Industry-Specific Occupational Employment
and Wage Estimates — NAICS 611300 — Colleges, Universities, and Professional Schools, e.g.,
Occupation Codes 35-3020, 39-3000, 39-3031 and 39-3090.

-1-
www. otudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 5 of 116

Feb, 22, 2018: Elie Mystal, “NCAA Doubles Down on Comparing Student Athletes to

Prisoners,” AboveTheLaw.com, Feb. 23, 2018; Brandi Collins-Dexter, “NCAA’s amateurism

 

rule exploits black athletes as slave labor,” The Undefeated.com (ESPN), May. 27, 2018.

5. While the NCAA may wish to treat Student Athletes as prisoners, there is
no legal basis for the decision to do so.

6. Accordingly, Plaintiff Ralph “Trey” Johnson (“Johnson”) — who formerly played
professional football for the Pittsburg Steelers and Denver Broncos, and collegiate football at
Villanova University (“Villanova”) — through undersigned counsel, individually and on
behalf of all persons similarly situated, files this Class and Collective Action Complaint
against Defendants NCAA and private and semi-public NCAA D1 member schools seeking
all available relief under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seg. (“FLSA”)
and the Pennsylvania Minimum Wage Act, 43 P.S. §§ 333.101 et seq. (““PMWA”).

7. The allegations herein are made based upon: (i) federal regulations governing
Work Study; (ii) NCAA and Villanova policies published in their own documents and websites
which, upon information and belief, are representative of all NCAA D1 member schools;

(ii) NCAA and Villanova admissions in Livers (Phillips) v. NCAA, 2:17-cv-4271 (E.D. Pa.
Sept. 26, 2017),3 which, upon information and belief, are representative of all NCAA D1
member schools; (iv) NCAA President Mark Emmert’s 2014 testimony before a U.S, Senate
Committee; and (v) personal knowledge or information and belief.

8. To be clear, like most Student Athletes, Mr. Johnson thoroughly enjoyed and
deeply valued the experience of playing for his coaches and school. This Complaint does not

disparage that experience, people closely associated with that experience or the school.

 

3 The parties in Livers (Phillips) v. NCAA stipulated to voluntary dismissal entered April 2, 2019
(ECF 1388). ,

www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 6 of 116

This Complaint merely recognizes that the NCAA athletic experience, by comparison to
Work Study, constitutes work for which Student Athletes deserve to be paid under federal

and state laws that overrule the NCAA’s sel/f-defined amateurism.

JURISDICTION AND VENUE

9. This Court has subject matter jurisdiction over Plaintiffs FLSA claim under
29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

10. This Court has supplemental jurisdiction over Plaintiffs state law claims
under 28 U.S.C. § 1367 because those claims derive from the same nucleus of operative facts
as Plaintiffs FLSA claim. |

11. Venue is proper in this District pursuant to 28 U.S.C. § 1391. Each of the
Defendants can be found, resides, has an agent, or transacts business in this District, and
the unlawful conduct has been, or will be, carried on in part by oné or more of the
Defendants within this District.

12. Eight (8) NCAA D1 member schools are in this District: Drexel University,

La Salle University, Lafayette College, Lehigh University, Saint Joseph’s University,
Villanova, Temple University and the University of Pennsylvania. Other member schools
compete against those located in this District in the recruitment of Student Athletes
residing in this District, and in NCAA contests held in this District.

13. The NCAA has entered into multi-year, multi-billion dollar agreements with
ESPN, CBS and Turner Sports to broadcast NCAA contests between NCAA D1 member
schools, including broadcasts from and into this District, and the NCAA has distributed, and
is to distribute, shares of these broadcasting fees to NCAA D1 member schools, including to

those in this District.

www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 7 of 116

14, In addition to shares of fees from the NCAA’s broadcasting agreements,
NCAA D1 member schools, including those in this District, receive shares of fees from multi-
year, multi-million dollar agreements entered into jointly as part of an NCAA conference, or
individually, with television and radio networks to broadcast NCAA contests between
NCAA D1 member schools, including broadcasts from and into this District.

15. NCAA D1 member schools aim to increase applications from prospective
students from this District through promotion of their NCAA sports programs, and through
advertisements during broadcasts of NCAA contests into this District.

16. In this decade, the NCAA has conducted, and NCAA member schools have
participated in, NCAA D1 post-season and championship segments in this District,
including; Men’s Basketball (2013 Second and Third Rounds, and 2016 East Regional);
Women’s Basketball (2011 Regional); Men’s Hockey (2014 Championship); Men’s Soccer
(2013 and 2017 Championships); Men’s Lacrosse (2018, 2015, 2016 and 2019 Championships);
Women’s Lacrosse (2015 and 2016 Championships); and Wrestling (2011 Championship).
Furthermore, NCAA member schools annually participate in the Penn Relays, the oldest
track and field competition in the nation.

17. NCAA member schools engage in other commercial conduct in this District,
including: (i) application pitches to prospective students in this District; (i) collection of
application fees, tuition and room and board from residents of this District; (iii) fundraising
appeals to, and collections from, alumni and donors in this District; and (iv) in-store and

internet sales of collegiate- and NCAA-licensed products in this District.

www .StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 8 of 116

THE PARTIES

18. Plaintiff Johnson is an individual residing in Tampa, Florida. Johnson
worked for Defendants as a Student Athlete on Villanova’s NCAA Football Squad List from
June 2013 to November 18, 2017. Johnson subsequently worked for the Pittsburgh Steelers,
and then Denver Broncos, of the National Football League, and currently works for the
Winnipeg Blue Bombers of the Canadian Football League. Johnson’s written consent to be a
Plaintiff in this action pursuant to 29 U.S.C. § 216(b) is attached hereto as Exhibit A.

19. Defendants NCAA and NCAA D1 member schools maintain principal offices as
identified in Exhibits B and C attached hereto. Defendants jointly operate the billion dollar
Big Business of NCAA sports.

20. Defendants jointly employed Plaintiff and have jointly employed, and continue
to jointly employ, similarly situated persons within the meaning of 29 U.S.C. § 203(g).

21, Defendants have been, and continue to be, enterprises engaged in commerce _
within the meaning of 29 U.S.C. §§ 203(7) and (s), which employ individuals engaged in

commerce and to which minimum wage provisions of 29 U.S.C. § 206(a) apply. See 29 U.S.C.

§ 202(a).
FACTS
I, WoRrK STUDY PROGRAMS AND GUIDELINES
22, Student participants in Work Study (including academic scholarship recipients

who participate in Work Study) are classified as employees under the FLSA.

23. Work Study guidelines are set forth in the U.S. Department of Education
Federal Student Aid Handbook (“FSA HB”), Chapter 2: The Federal Work-Study Program.
See, e.g., the 2017-18 FSA HB, Ch. 2, available at:

https://ifap ed.gov/fsahandbook/attachments/ 1718FSAHdbkVol6Ch2.pdf.

www .StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 9 of 116

24, Services performed by students employed in Work Study are not considered
professional services and are not subject to FICA (Social Security and Medicare) taxes. See
FSA HB, Ch. 2, at 6-50 (“Student Exception to FICA Tax”).

25. The policies and practices of NCAA D1 member schools, like Villanova, comply
with guidelines set forth in the FSA HB. See, e.g., Livers (Phillips) v. NCAA: Villanova’s Resp.

to Pl’s Second Set of Reqs. for Admis., at Nos. 32 and 33, attached hereto as Exhibit D4

IL. STUDENT ATHLETES ARE EMPLOYEES THE SAME AS, IF NOT MORE SO THAN,
PARTICIPANTS IN WORK STUDY PROGRAMS

A. The “Special Circumstances” of Unpaid Prison Labor in Vanshike v.
Peters, 974 F.2d 806 (7th Cir. 1992), Are Not Comparable, or Relevant, to

NCAA Sports

26. The NCAA has thrice relied on Vanskike v. Peters, 974 F.2d 806 (7th Cir. 1992)
to argue that, as a threshold matter, courts should not even consider — i.e., should not apply
a test to determine — whether Student Athletes are employees under the FLSA. See Berger
v. NCAA, 843 F.3d 285 (7th Cir. 2016); Dawson v. NCAA, 250 F.Supp.3d 401 (N.D. Cal.
2017); Livers v. NCAA, No. 17-4271, 2018 U.S. Dist. LEXIS 83655 (E.D. Pa. May 17, 2018).

27, As explained by the Livers Court:

Both Berger and Dawson relied heavily on Vanskike v.
Peters, 974 F.2d 806 (7th Cir. 1992) as precedent for, and
an example of, the rejection of a multi-factor test to
evaluate the “economic reality” of alleged employment
relationships in special circumstances.... The
[Vanskike] court observed that “the Thirteenth
Amendment excludes convicted criminals from the
prohibition of involuntary servitude, so prisoners
may be required to work.” Vanskike, 974 F.2d at 809.

Livers, 2018 U.S. Dist. LEXIS 83655, at *45-46. (emphasis supplied).

 

4 For ease of filing, Plaintiff has not included Exhibits D-U with the initial mailing in this
case. However, Plaintiff will, of course, provide the Court with a copy of Exhibits D-U upon the
Court’s request.

www .StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 10 of 116

28. The courts in Berger v. NCAA and Dawson v. NCAA had “relied heavily on
Vanskike v. Peters” because the NCAA had relied solely on Vanskike in those cases in support
of its argument that “special circumstances” — in this case, NCAA self-defined amateurism,
which is not codified in any act of Congress — exist to justify refusal to pay Student Athletes
despite the provisions of the FLSA and state wage and hour laws.

29, The NCAA’s reliance on Vanskike to analogize Student Athletes to prisoners,
who may be required to work without pay because the Thirteenth Amendment permits
involuntary servitude as punishment for crime, is both offensive and misplaced.

30. To be clear, the Vanskike Court described the “special circumstances” thusly:

[T]he relationship between the DOC [Department
of Corrections] and a prisoner is far different from a
traditional employer-employee relationship, because ...
inmate labor belongs to the institution. The
Thirteenth Amendment excludes convicted criminals
from the prohibition of involuntary servitude, so
prisoners may be required to work ....

[Literal application of the Bonnette factors [i.e., a multi-
factor employee test] in the present context .... fail to
capture the true nature of the relationship for essentially
they presuppose a free labor situation. Put simply, the
DOC’s “control” over Vanskike [stems] from
incarceration itself. The control that the DOC exercises
over a prisoner is nearly total, and control over his work
is merely incidental to that general control. Indeed, the
Thirteenth Amendment's specific exclusion of prisoner
labor supports the idea that a prisoner performing
required work for the prison is actually engaged in
involuntary servitude, not employment ....

When [prisoners] are assigned work within the prison
for purposes of training and rehabilitation .... they are
working as part of their sentences of incarceration.
Because Vanskike’s allegations reveal that he worked in
the prison and for the DOC pursuant to penological
work assignments, the economic reality is that he was
not an “employee” under the FLSA.

974 F.2d at 809-810. (emphasis supplied).

www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 11 of 116

31. The NCAA’s reliance upon Vanskike as legal justification for classifying
Student Athletes as unpaid laborers rather than employees was rejected by the Livers Court
and has been denounced. See, e.g., Sally Jenkins, “Are college athletes the same as
prisoners? These judges seem to think so,” WASHINGTON POST, Jan. 5, 2017; Shaun King,
“The NCAA Says Student-Athletes Shouldn’t Be Paid Because the 13th Amendment Allows
Unpaid Prison Labor,” TheIntercept.com, Feb. 22, 2018; Elie Mystal. “NCAA Doubles Down
on Comparing Student Athletes to Prisoners,” AboveTheLaw.com, Feb. 23, 2018;

Brandi Collins-Dexter, “NCAA’s amateurism rule exploits black athletes as slave labor,”
The Undefeated.com (HSPN), Mar. 27, 2018.
32. | While the NCAA may wish to treat Student Athletes as prisoners, there is

no legal basis for the decision to do so.

B. Employee Tests Apply to NCAA Sports

33. The Livers Court recognized that “standard FLSA cases” — and tests — are
applicable to NCAA sports:

Congress hasn’t made any special provision for the
colleges who have -- give out athletic scholarships. And
I don’t know where a Court has the right to adopt a
special test for student athletes .... I mean, that’s
usually not how we decide cases. We look at a standard

. the only exception for that is organized baseball
[Major League Baseball’s limited antitrust exemption]

. so I don’t know why colleges that give out athletic
scholarships should expect to have some special rule of
law that only applies to them.

Livers v. NCAA: Mot. Hy’g Tr., Apr. 19, 2018 (ECF 58), at 35:22-36:11.

www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 12 of 116

C. The Applicable Employee Tests

34, There are two relevant tests that courts use in determining whether an

individual is an “employee” for the purposes of coverage under the FLSA (and, in this case,
the PMWA):

i. the student employee test in Glatt v. Fox Searchlight ©
Pictures, Inc., 811 F.3d 528 (2d Cir. 2016), which, as
the Court in Livers v. NCAA recognized, “[the NCAA
and Villanova] concede that among those multi-factor
tests that have been used ... is the most relevant to the
facts presented in this case,” Livers v. NCAA, No, 17-
4271, 2018 U.S. Dist. LEXIS 124780, at 16 n.2 (E.D. Pa.
July 25, 2018); and

ii. the independent contractor v. employee test in Razak
v. Uber Techs., Inc., No. 16-573, 2018 U.S. Dist. LEXIS
61230 (E.D. Pa. Apr. 11, 2018) (relying upon Donovan v.
DialAmerica Marketing, Inc., 757 F.2d 1376 (8d Cir.
1985)).

35. An analysis under both of these tests demonstrates that Mr. Johnson and the
members of the Proposed FLSA Collective (as defined infra, Paragraphs 250 and 25 1) and
Proposed Pennsylvania Class (as defined infra, Paragraphs 261 and 262) are all “employees”
of Defendants and the Proposed Defendant Class (as defined infra, Paragraph 293) under

the applicable law.

1. The Glatt Student Employee Test

 

36. The student employee test in Glatt includes, among its factors:

i. The extent to which the student and the employer
clearly understand that there is no expectation of
compensation;

ii.. The extent to which the position provides training that
would be similar to that which would be given in an
educational environment;

iii. The extent to which the position is tied to the student’s
formal education program by integrated coursework or
the receipt of academic credit;

www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 13 of 116

iv. The extent to which the position accommodates the
student's academic commitments by corresponding to
the academic calendar [or does not interfere with
scheduled classes or the pursuit of academic degrees];

v. The extent to which the position’s duration is limited to
the period in which the position provides the student
with beneficial learning;

vi. The extent to which the student’s work complements,
rather than displaces, the work of paid employees while
providing significant educational benefits to the student
[or to which the alleged employer
is the primary beneficiary]; and

vii. The extent to which the student and the employer
understand that the assignment is conducted without
entitlement to a paid job at the conclusion of the
assignment.

Glatt, 811 F.3d at 536-37.

i. Glatt Factor No. 1
The extent to which the student and the employer clearly
understand that there is no expectation of compensation

37. For reasons set forth in Paragraphs 38 through 55, infra, Student Athletes do
not have any options to choose any opportunities to play NCAA sports for wages at any
NCAA D1 member school. Student Athletes also do not have any options to bargain for
such wages with any such school.

38. In the United States, three associations of colleges and universities regulate
intercollegiate Varsity sports, i.e., sports which are sponsored by the school, supervised by
school staff and funded through the school’s budget, and from which the school derives
school branding benefits and revenues: the NCAA, National Association of Intercollegiate
Athletics (“NAIA”), and National Junior College Athletic Association (“NJCAA”). See
www.NCAA.org; www.NATA. org; www.NJCAA.org.

39. The NCAA has jurisdiction over some 1,117 four-year colleges and universities

and nearly 500,000 student athletes. See What Is the NCAA?, available on NCAA.org at:

-10-
www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 14 of 116

www.NCAA.org/about/resources/media-center/ncaa-101/what-neaa.

AO. NCAA D1 bylaws are set forth in the NCAA D1 Manual. See, e.g., the 2017-18
NCAA Division I Manual, available on NCAApublications.com at:
www.NCAApublications.com/DownloadPublication.aspx?download=D118.pdf.

Al. The NAIA has jurisdiction over some 250 four-year colleges and universities
and 65,000 student athletes. See www.NAIA.org.

42, NAIA bylaws are set forth in the NAIA Official & Policy Handbook available
at: www.NAIA.org/fls/27900/INAIA/pubs/legislative/NAIA Official Handbook.pdf.

A383. The NJCAA has jurisdiction over some 515 two-year junior colleges and
60,000 student athletes. See Member College Directory, available at:
www. NJCAA org/member colleges/college-directory; Student-Athlete Participation Statistics,
available at: www.NJCAA.org/about/history/SA_Participation/index.

44, NJCAA bylaws are set forth in the NJCAA Handbook & Casebook. See, e.g.,
the 2017-18 NJCAA Handbook & Casebook, available at:
https://d202figo6ddd0g.cloudfront.net/a/ l/odbxsuaw8aflcy/2017-

18 NJCAA Handbook Jan 4 2018.pdf.

45, All schools in each of the NCAA, NAIA and NJCAA have mutually agreed not
to offer wages for participation in intercolle giate Varsity sports, and they have adopted bylaws
prohibiting schools from offering wages and Student Athletes from accepting wages. See,
e.g., NCAA D1 Bylaw 12.1.2; NAIA Bylaw VII; NJCAA Bylaw V.4.A.

AG. To enforce their mutual agreements and bylaws prohibiting schools from
offering wages and Student Athletes from accepting wages, all schools in each of the NCAA,
NAIA and NJCAA have adopted bylaws prescribing sanctions for infractions, including, but
not limited to, suspension or termination of the student athlete’s eligibility; reduction of the

letters of intent that the school is permitted to accept from high school recruits and/or

-11-
www.StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 15 of 116 -

athletic scholarships that the school is permitted to offer; suspension of coaching staff;
and/or school team disqualification from regular season competition and/or post-season and
championship segments. See, e.g., NCAA D1 Bylaws 19.1, 19.9.5, 19.9.7 and 19.9.8; NAIA
Bylaws VI.B and VI.C; NJCAA Bylaws 1.3.4.1, V.3.D, V.4.B.4 and V.4.E,

47, In the NCAA, “[c]ash payment or other benefits provided by a coach,
administrator or representative of the institution’s athletics interests” are considered a
Severe Breach of Conduct (Level I Violation) subject to the highest penalties, including, for
the Student Athlete, suspension or termination of eligibility, and for the member school,
competition penalties (e.g., postseason bans), financial penalties, scholarship reductions,
head coach restrictions and recruiting restrictions. See NCAA D1 Bylaws 19.1.1), 19.9.5
and 19.9.7. |

48, In 2010, ESPN’s docuseries “30 for 30” featured NCAA sanctions imposed
against Southern Methodist University in 1987 for prohibited cash payments, including a
two year ban on football regular and post-season referred to as the “death penalty” and
reductions in scholarships. See Pony Excess. (2010). [documentary] Directed by T. Matula.
ESPN; Major Infractions Case | Southern Methodist University (Feb. 25, 1987), available on
NCAA. org at https://web3.NCAA org/Isdbi/search/miCase View?id=44.

A9. In 2015, ESPN’s docuseries “30 for 30” featured NCAA sanctions imposed
against the University of Southern California in 2010, for prohibited cash payments,
including a two year ban on football post-season, reductions in scholarships and a $206,020
fine. See Trojan. War. (2015). [documentary] Directed by A. Thomas. HSPN; Major
Infractions Case | University of Southern California (June 10, 2010), available on NCAA. org
at https://web3.NCAA org/Isdbi/search/miCaseV: iew?id=691.

50. In the NCAA, the only circumstance under which a Student Athlete is

permitted to receive payment based upon athletic performance and retain NCAA eligibility

-12.
www .StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 16 of 116

is through the U.S. Olympic Committee’s (“USOC”) Operation Gold program. See NCAA D1
Bylaw 12.1.2.1.5.1.

51. In Olympic Games competition, the USOC Operation Gold program currently
pays NCAA-eligible Student Athletes the following amounts for each medal won: $37,500
for each Gold, $22,500 for each Silver and $15,000 for each Bronze. See Athlete Services /
Financial Resources, available on TeamUSA.org at:
www.teamusa.org/Home/Team%20USA%20Athlete%20Services/Financial%20Resources.

52. In 2016, USA ToDAyY reported that the USOC Operation Gold program offers
NCAA-eligible Student Athletes additional pay through USA sport governing bodies and
organizations, e.g., USA Swimming and USA Wrestling, in non-Olympic Games competition:

Kyle Snyder couldn’t get much more than an athletic
scholarship from Ohio State this past school year, when
he won an NCAA wrestling title for the Buckeyes as a
sophomore.

But he did get paid by somebody else to wrestle.

In addition to $50,000 for winning a world championship
in September, USA Wrestling has been giving Snyder
$1,000 a month to cover training expenses — both
without running afoul of NCAA rules.

KKEEEK

Ohio State’s Snyder — the youngest world champion in
American wrestling history — will be at the Games, and
as with any U.S. wrestler, a gold medal will bring him a
total of $250,000 from USA Wrestling and the USOC, a
silver $50,000 and a bronze $25,000 ....

But as the NCAA creates more opportunities for
prospective Olympians to get money based on their
athletic skills, it continues to fight several legal battles
to restrict what football and basketball players can
receive ....

KEKE

World record-setting swimmer Katie Ledecky, who is
slated to enter three individual events and two relays in
Rio, could pocket $125,000 from the USOC and keep her
commitment to begin competing for Stanford this school

-13-
www.StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 17 of 116

year. She also will be able to keep additional money
from USA Swimming under Operation Gold, although
Scott Leightman, a spokesman for the organization,
declined to provide the amounts available.

See Steve Berkowitz, “Olympics offer rare chance for NCAA athletes to be paid,” USA TODAY,
Aug, 2, 2016.

53. By contrast to Student Athletes, non-student athletes have the option to apply
for paid positions in NCAA D1 member school Athletic Departments. For example, the
Villanova Athletic Department hires unpaid and paid student interns. Some internships in
the Business Office, Marketing & Promotions (Spring and Summer), Facilities & Operations
(Position 2), and Video Production (Volunteer Intern) are unpaid. But, other internships in
Academic Support, the Athletic Director's Office, Compliance and Student Services,
Facilities & Operations (Position 1), Marketing & Promotions (Fall/Spring), Media Relations,
Strength & Conditioning, the Ticket Office and Video Production are paid $1400 per month.
See Athletic Department Internship Program, attached hereto as Exhibit L and available on
Villanova.com at: https://Villanova.com/sports/2018/6/18/internships.aspx.

54, If injury or illness prevents a Student Athlete from playing NCAA sports, s/he is
“expected to assist the athletics department in other operational activities (i.e. coaching
and/or support staff duties” without pay. See, e.g., Athletic Financial Aid Agreement, attached
hereto as Exhibit M and available on NCAA. org at
https://www.NCAA.org/sites/default/files/FinAidForm_O.pdf®

55, By contrast to Student Athletes, non-student athletes who perform

operational activities in NCAA D1 member school Athletic Department are paid at least

 

5 All Student Athletes are expected to assist the athletics department in this manner without
pay. The NCAA admits there is no principled distinction between scholarship athletes and walk-ons,
and that the only policies and practices that apply to scholarship athletes exclusively are bylaws that
set the number of scholarships schools may award and that permit revocation of scholarships for
misconduct (as opposed to revocation of athletic eligibility, which applies to scholarship athletes and
walk-ons alike). See Paragraphs 164, 253 and 254, infra.

-14-
www.StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 18 of 116

minimum wage. See, e.g., Livers (Phillips) v. NCAA: Answer (ECF 130), at { 67; Villanova
Athletic Department Internship Program (Ex. L) (Athletic Director’s Office Interns are paid
$1400 per month to support “day-to-day coordination of operational activities ... answering
the phone, typing memos and letters, preparing HR forms, maintaining the Athletic
Director’s email account, compiling a monthly calendar and the department personnel

directory [and] assisting with special projects”)

ii. Glatt Factor No. 2
The extent to which the position provides training that would
be similar to that which would be given in an educational
environment

56. For reasons set forth in Paragraphs 57 through 64, infra, Work Study provides
training similar to that given in an educational environment more than NCAA sports; thus,
NCAA sports meet employee criteria under Glatt Factor No. 2 more than Work Study.

57, Various Work Study guidelines require NCAA D1 member schools, like
Villanova, to offer Work Study jobs providing training similar to that which would be given
in an educational environment and/or beneficial learning. See FSA HB, Ch. 2.

58. Pursuant to Work Study guidelines:

To the maximum extent practicable, a school must
provide FWS [Federal Work . Study”] jobs that
complement and _ reinforce each _ recipient’s
educational program or career goals.

Td., at 6-39. (emphasis supplied).

59. NCAA D1 member schools, like Villanova, offer jobs through Work Study that
complement and reinforce student employees’ respective educational program. See, ¢.8.,

Livers (Phillips) v. NCAA: Villanova’s Resp. to Pl.’s Second Set of Reqs. for Admis. (Ex. D),

at No. 34.

-15-
www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 19 of 116

60. Pursuant to Work Study guidelines:

Job descriptions for all FWS positions should be a part of
the control procedures included in your school’s policies
and procedures manual.... [A] written job description
provides students with the information they need to
determine whether they qualify for the job, whether the
job is related to their educational or career
objectives, and whether the job is of interest to them.

FSA HB, Ch. 2, at 6-45. (emphasis supplied).
61. Pursuant to Work Study guidelines:

At any type of postsecondary institution, including
proprietary schools, an FWS student may be assigned
to assist a professor if the student is doing work the
school would normally support under its own
employment program. Having a student serve as a
research assistant to a professor is appropriate, as
long as the work is in line with the professov’s official
duties and is considered work for the school itself.

Id., at 6-68. (emphasis supplied).

62. NCAA D1 member schools, like Villanova, offer jobs through Work Study that
assist academic faculty. See, e.g., Livers (Phillips) v. NCAA: Villanova’s Resp. to P1.’s Second
Set of Req. for Admis. (Ex. D), at No. 35.

68. Pursuant to Work Study guidelines:

If a student’s skill level depends on his or her
academic advancement, the school may pay a student
on that basis. For example, a junior or third-year lab

student may be paid a higher rate than a sophomore or
second-year lab student.

FSA HB, Ch. 2, at 6-47. (emphasis supplied).

64. In response to an Interrogatory asking the NCAA and Villanova to describe
all academic or learning benefits from Student Athletes’ performances in NCAA sports, the
NCAA and Villanova identified no academic benefits. See Livers (Phillips) v. NCAA:
Defs.’ Resp. to Pls First Set of Interrogs., at No. 3, attached hereto as Exhibits H and I.

-16-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 20 of 116

(“Learning benefits from participation in NCAA athletics include, but are not limited to:
discipline, work ethic, strategic thinking, time management, leadership, goal-setting, and

teamwork.®)

iii. Glatt Factor No. 3
The extent to which the position is tied to the student’s formal
education program by integrated coursework or the receipt of
academic credit
65. For reasons set forth in Paragraphs 66 through 70, infra, Work Study is
integrated into coursework, e.g., through receipt of academic credit, more than NCAA sports;
thus, NCAA sports meet employee criteria under Glatt Factor No. 3 more than Work Study.
66. Work Study guidelines permit NCAA D1 member schools, like Villanova, to
offer Work Study jobs tied to the student’s formal education program by integrated
coursework and/or the receipt of academic credit. See FSA HB, Ch. 2; Livers (Phillips) v.
NCAA: Villanova’s Resp. to Pl.’s Second Set of Req. for Admis. (Ex. D), at No. 36.
67. Pursuant to Work Study guidelines:
A student may earn academic credit as well as
compensation for FWS jobs. Such jobs include but
are not limited to internships, practica, or assistantships

(e.g., research or teaching assistantships).

FSA HB, Ch. 2, at 6-44. (emphasis supplied).

 

6 Compare, also, these alleged “learning benefits” to former Northwestern University quarterback
Theodis Kain Colter’s testimony in In re Northwestern Univ. and College Athletes Players Ass’n, Case
No. 13-RC-121359, NLRB Tr., Feb. 18, 2014 (“Colter Test.”) on NLRB.gov at
http://apps.nlrb.gov/link/document.aspx/09031d4581603b6a:

Q: But you’ve heard from the University that playing football helps
build character. You’ve heard that kind of thing before?

A: Performing any type of job helps build, you know, these human
values. You know, character, perseverance, anything like that.
Those values don’t help us, you know, obtain a college degree.
They didn’t help me get my psychology degree.

Colter Test. at 174:15-238.

-17-
www.StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 21 of 116

68. Similarly, the NCAA operates a Postgraduate Internship Program for which a .
student employed by the NCAA may receive academic credit at a graduate school:

NCAA postgraduate interns are nonexempt
employees with benefits .... [Wlith graduate school
approval, an intern can be eligible to earn
graduate degree credit.

NCAA Postgraduate Internship Program, available on NCAA.org at:
www. NCAA. org/about/resources/leadership-development/postgraduate-internship-program,
(emphasis supplied).

69. Similarly, Villanova operates an Internship Program that ties employment of
students by third parties to Villanova’s formal education program by integrated coursework
and the receipt of academic credit:

Credit Approval

Students must secure academic credit approval before
the internship begins. Students must schedule a
meeting with the Director of the Internship Program.
Academic credit is not awarded retroactively for
an internship. A maximum of 15 total credits may
be earned through the Internship Program.

Compensation

Monetary compensation for an internship does not affect
eligibility to receive academic credit. A student may
receive both monetary compensation and academic
credit for an internship.

Course Requirements

To earn academic credit for an internship, a student
agrees to complete the following requirements:

« Work Hours: The student must complete a
minimum of 150 work hours within a_ single
semester to be eligible to earn three (3) credits. The
student must track the number of hours worked
each week in the Activity Journal, to be signed
weekly by their internship supervisor.

-18-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 22 of 116

« Student Internship Agreement: The student
must meet with a representative from the Internship
Program or attend a group meeting prior to the start
of the Internship. The student must sign the
Student Internship Agreement as part of the
application process and abide by all conditions
outlined therein during their internship experience.

« Learning Objectives: At the beginning of the
internship, the student will meet with the site
supervisor to establish three to five learning
objectives. The student will record the objectives on
the Learning Objectives Agreement and both the
intern and the site supervisor will sign the Agreement.
The Learning Objectives Agreement is due no later
than the third week of the internship.

e Academic Paper: A student who completes an
internship through a major, minor, or concentration
must follow the Academic Paper/Research guidelines
required by that department. A student who
completes an internship as a Liberal Arts elective is
required to complete the online course requirements.

Activity Journal Requirements (Rev Nov 2015).pdf

Interns must maintain an Activity Journal that
recounts the specific jobs and functions that he or she
has performed. These entries should include the
relationship of the projects and tasks performed, the
relationship of the activity to the goals and objectives
set forth in the Learning Objectives Agreement. The
Intern should complete entries for each day at work and
indicate the number of hours worked per day. To ensure
the intern remains focused on the learning objectives,
the site supervisor will review and initial the Activity
Journal weekly. -

Office for Undergraduate Students / Internships / General Policies, available on
Villanova.edu at:
https://www 1. Villanova.edu/villanova/artsci/undergrad/ous/internship/policies.html.

(emphasis in original)

-19-
www.StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 23 of 116

70, The NCAA and Villanova admit that NCAA sports are not tied to the
student’s formal education program by integrated coursework or receipt of academic credit.
See Livers (Phillips) v. NCAA: Defs.’ Resp. to P1.’s Second Set of Reqs. for Admis. (Exs. D

and E), at No. 37.

iv. Glatt Factor No. 4
The extent to which the position accommodates the student’s
academic commitments by corresponding to the academic
calendar [or does not interfere with scheduled classes or the
pursuit of academic degrees|

71. For reasons set forth in Paragraphs 72 through 105, infra, Work Study
accommodates students’ preferred/chosen classes and academic degree programs more than
NCAA sports and hinders their academic progress less than NCAA sports; thus, NCAA sports
meet employee criteria under Glatt Factor No. 4 more than Work Study.

72, Villanova requires all undergraduate students to complete five (5) specified
Core Foundational Courses:

e Augustine and Culture Seminars (ACS) 1000 and
ACS 1001;

e Theology (THL) 1000: Faith, Reason and Culture;
e Philosophy (PHI) 1000: Knowledge, Reality and Self; and

e Ethics (ETH) 2050: The Good Life: Ethics and
Contemporary Moral Problems

College of Liberal Arts and Sciences / Undergraduate Programs / Core Curriculum, available
on Villanova.edu at:
https:/www1.Villanova.edu/content/villanova/artsci/undergrad/core. html.

73. To accommodate all student schedules, required Core Foundational Courses
are offered multiple times — at different morning, afternoon, and evening hours — throughout
the academic week. See, e.8., Fall 2016 and Spring 2017 Core Foundational Course
. schedules, attached hereto at Exhibit N and generated using NOVASIS Master Schedule of

-20-
www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 24 of 116

Classes on. Villanova.edu at:
https://novasis. Villanova.edu/pls/bannerprd/bvckschd.p disp dyn sched.
7A, For example, in Fall Semester 2016:

e ACS 1000 was listed 113 times, including classes
starting as early as 8:30 a.m. and starting as late as
6:10 p.m.

e THL 1000 was listed 46 times, including classes starting
as early as 8:30 a.m. and starting as late as 6:10 p.m.

e PHI 1000 was listed 41 times, including classes starting
as early as 8:00 a.m. and starting as late as 8:00 p.m.

e ETH 2050 was listed 35 times, including classes
starting as early as 8:30 a.m. and starting as late as

6:10 p.m.
Id.
75. For example, in Spring Semester 2017:
e ACS 1001 was listed 113 times, including classes
starting as early as 8:30 a.m. and starting as late as.
6:10 p.m.
e THIEL 1000 was listed 31 times, including classes starting
as early as 8:30 a.m. and starting as late as 8:00 p.m.
e PHI 1000 was listed 31 times, including classes starting
as early as 8:00 a.m. and starting as late as 6:10 p.m.
¢ ETH 2050 was listed 23 times, including classes
starting as early as 8:30 a.m. and starting as late as
6:10 p.m.
Id.
76. Other than the required Core Foundational Courses, students are generally

permitted to select their preferred classes, from a broad range of topics and times available
on the NOVASIS Master Schedule of Classes, to attain credits in Additional Core Courses,
Major Course and Free Electives (subject to enrollment limitations related to class size,
completion of prerequisite classes, and Major prioritization). See College of Liberal Arts and
Sciences / Undergraduate Programs / Core Curriculum, available on Villanova.edu at:
https:/Avww1.Villanova.edu/content/villanova/artsci/undergrad/core.html; NOVASIS

-2]-
www .StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 25 of 116

Master Schedule of Classes on Villanova.edu at:
https://novasis. Villanova.edu/pls/bannerprd/bvckschd.p_disp_dyn sched.

77. Various Work Study guidelines require NCAA D1 member schools, like
Villanova, to offer Work Study jobs that accommodate the student employee’s academic
commitments, i.e., do not conflict with the student employee’s preferred/chosen classes and °
academic degree program and do not hinder the student employee’s academic progress. See
FSA HB, Ch. 2.

78. Pursuant to Work Study guidelines:

Working During Scheduled Class Time Is
Prohibited. In general, students are not permitted to
work in FWS [Federal Work Study] positions during
scheduled class times. Exceptions are permitted if an
individual class is cancelled, if the instructor has
excused the student from attending for a particular day,
and if the student is receiving credit for employment in

an internship, externship, or community work study
experience. Any such exemptions must be documented.

Td., at 6-48. (emphasis in original)
79, Villanova admits that student employees are not permitted to work in
Work Study jobs during scheduled class times. See Livers (Phillips) v. NCAA: Villanova’s
Resp. to Pl.’s Second Set of Req. for Admis. (Ex. D), at No. 38.
80. Pursuant to Work Study guidelines:
A school should determine the number of hours a
student is allowed to work based on ... how the

combination of work and study hours will affect the
student’s health and academic progress.

FSA HB, Ch. 2, at 6-46.

81. NCAA D1 member schools, like Villanova, limit hours that a student employee
is allowed to work in Work Study to 20 hours per week during academic periods. For example,
in the Villanova Student Employment Program:

22.
www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 26 of 116

Eligibility

The Student Employment Program allows currently
enrolled students, excluding University faculty and staff
employees, to work up to 20 hours per week during the
Fall and Spring semesters and 35 hours per week
during the Summer semester and academic breaks to
earn funds to help pay for their educational expenses.
Departments with 40 hour workweeks may allow
students to work up to 40 hours during breaks and the
Summer semester.

If a student holds multiple jobs on campus, the hours
restriction applies across all University student
employment. That is, no student may work more than a
total of 20 hours per week during academic periods
cumulative between all University student jobs. The
student employee is responsible for notifying his or her
supervisor in each job of all other University student
employment positions held, along with information
regarding scheduled hours of work in each.

Villanova Student Employment Program Handbook, available on Villanova.edu at:
httys://www1.Villanova.edu/villanova/hr/employment/student-employment/student-
handbook.html.

82, Villanova permits student employees in Work Study to schedule work weeks
of 10 hours or fewer. See Livers (Phillips) v. NCAA: Villanova’s Resp. to Pl.’s Second Set of
Req. for Admis. (Ex. D), at No. 27.

83, To accommodate preferred/chosen classes and academic degree programs of
student employees in Work Study and manage their combination of work and study hours,
NCAA D1 member schools, like Villanova:

e- offer Work Study jobs at multiple times — during
morning hours (6:00 a.m. to 12:00 p.m.), afternoon hours
(12:00 p.m. to 5:00 p.m.), and evening hours (5:00 p.m.
to 12:00 a.m.) — throughout the academic week and on
the weekend. Jd., at Nos. 19-22 and 26.

e offer Work Study jobs having variable hours that permit a
student employee to schedule different shifts on different
days of the academic week. Jd., at No. 23.

-23-
www.StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 27 of 116

e offer a range of Work Study jobs at different hourly rates.
Id., at No. 50.

e permit a student employee to work in up to two different
Work Study jobs, having different duties, work hours,
hourly rates and work days, provided s/he does not exceed
the maximum 20 work hours per week. Id., at Nos. 24
and 50.

° offer Work Study jobs that permit a student employee to
schedule a day(s) off from working during the academic
week. Id., at No. 25.

84, By contrast to Work Study, Student Athletes are obligated to schedule classes
around required NCAA athletically related activities - and not permitted to (re)schedule
required NCAA athletically related activities to accommodate their preferred/chosen classes
and academic degree programs.

85. Villanova only excuses a Student Athlete from participating in required
athletically related activities “if there is a conflict between practice and a class that a student
is required to take,” i.e., the required Core Foundational Courses already offered multiple
times — at different morning, afternoon and evening hours — throughout the academic week
to accommodate all student schedules. See Livers (Phillips) v. NCAA: Villanova’s Resp. to
Pl.’s Second Set of Reqs. for Admis. (Ex. D), at Nos. 11-12, 14, 16 and 40; Paragraphs 72
through 76, supra.

86. In NCAA football playing and practice seasons during Plaintiffs tenure at
Villanova, required NCAA athletically related activities and activities incidental thereto (e.g.,
medical treatment before and/or after practice, dress for practice, showering, dress for class,
and travel to class) occurred on weekdays from 5:45 a.m. to 11:30 a.m. — precluding Plaintiff
from enrolling in any of the hundreds of non-required, non-Core Foundational, classes offered
during that time period including prerequisites for academic degree programs. See, ¢.g.,

Fall 2016 Courses conflicting with NCAA football practice between 5:45 a.m. to 11:30 a.m.,

attached hereto in Exhibit P and generated using the NOVASIS Master Schedule of Classes

24.
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 28 of 116

on Villanova.edu at:
https://novasis. Villanova.edu/pls/bannerprd/byckschd.p_disp dyn sched. (cl.
undergraduate level courses and graduate level courses available pursuant to NCAA D1
Bylaw 14.6 Graduate Student / Postbaccalaureate Participation)

87. NCAA D1 member schools, like Villanova, require Student Athlete participation
in Countable Athletically Related Activities (CARA) recorded on timesheets under NCAA DI
Bylaw 17.1.7.3.4, including, but not limited to:

Activities considered as practice shall be considered to
have occurred if one or more coaches and one of more
student-athletes engage in any of the following activities:

e Team conditioning or physical-fitness activities
e Field, floor or on-court activity

e Setting up offensive or defensive alignments

® Chalk talk

e Lecture on or discussion of strategy relating to the
sport

e Activities utilizing equipment relating to the sport

e Discussions or review of game films, motion
pictures or videotapes relating to the sport

e Required weight-training and conditioning
activities held at the direction of or supervised by
an institutional staff member

e Film or videotape reviews of athletic practices or
contests that are required, supervised or
monitored by institutional staff members

e Meetings initiated by coaches or other
institutional staff members on athletically related
matters

e Individual workouts required or supervised by a
member of the coaching staff

e On-court or on-field activities called by any
member or members of a team and confined
primarily to members of that team that are
considered as requisite for participation in that
sport (e.g., captain’s practices)

-25-
www.StudentAthletePay.com |
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 29 of 116

Villanova University Athletics Department Student-Athlete Handbook and Planner, at 28
(pdf page, because document is unnumbered), attached hereto as Exhibit O and available at:
https://s3.amazonaws.com/villanova.com/documents/2018/6/22/201718Handbook.pdf.

88. Under NCAA bylaws, Student Athletes are also required to participate in the
following Required Athletically Related Activities:

(a) Compliance meetings;

(b) Organized team promotional activities;
(c) Recruiting activities;

(d) Media activities;

(e) Fundraising events;

(f) Community service events;

(g) Team-building activities; and

(h) Travel to and from away-from-home competition.
NCAA D1 Bylaw 17.02.14.

89. If a Student Athlete fails to attend squad or individual meetings and
participate in athletic practice sessions and scheduled contests as specified by the sport coach,
s/he can be disciplined, including suspension or dismissal from the team. See, e.g., Athletic
Financial Aid Agreement (Ex. M), at { 2.e.7

90. Because Student Athletes are obligated to schedule classes around required
athletically related activities — and not permitted to (ve)schedule NCAA sports activities to
accommodate their preferred/chosen classes — considerable percentages of Student Athletes

reported in the NCAA Growth, Opportunities, Aspirations and Learning of Students in

 

7 All Student Athletes are expected to attend squad or individual meetings and participate in
athletic practice sessions and scheduled contests as specified by the sport coach. The NCAA admits
that there is no principled distinction between scholarship athletes and walk-ons, and that the only
policies and practices that apply to scholarship athletes exclusively are bylaws that set the number of
scholarships schools may award and that permit revocation of scholarships for misconduct (as
opposed to revocation of athletic eligibility, which applies to scholarship athletes and walk-ons alike).
See Paragraphs 164, 253 and 254, infra.

26-
www.StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed.11/06/19 Page 30 of 116

College (“GOALS”) Study (2015) that participation in NCAA D1 sports prevented them from
taking classes they wanted to take:

Football Bowl Subdivision | 50%
Football Championship Subdivision | 42%
Men’s Basketball | 34%

Women’s Basketball | 51%

Baseball | 41% ©

All Other Men’s Sports | 48%

All Other Women’s Sports | 53%

See Results from the 2015 GOALS Study of the Student-Athlete Experience, Findings on
Academic Experiences, at 13 (pdf page, because document is unnumbered), |
http:/Avww.NCAA. org/sites/default/files/GOALS convention slidebank jan2016 public.pdf
91. Because Student Athletes are obligated to schedule classes in academic degree
programs around required athletically related activities — and not permitted to (re)schedule
NCAA sports activities to accommodate their preferred/chosen academic degree programs —
considerable percentages of Student Athletes reported in the NCAA GOALS Study (2015) that
participation in NCAA D1 sports prevented them from majoring in what they really wanted:

Football Bow] Subdivision | 36%

Football Championship Subdivision | 28%
Men’s Basketball | 29%

Women’s Basketball | 32%

Baseball | 32%

All Other Men’s Sports | 23%

All Other Women’s Sports | 25%

Id., at 15 (pdf page, because document is unnumbered).
92. In addition to Countable Athletically Related Activities (CARA) recorded on
timesheets under NCAA D1 Bylaw 17.1.7.3.4, Student Athletes at Villanova are required to

participate in the following activities not considered CARA:

-27-
www .StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 31 of 116

The following are considered non-countable athletically
related activities and are not counted in the weekly or
daily time limitations:

Training table or competition related meals
Physical rehabilitation

Dressing, showering or taping ....

Travel to and from practice and competition
Medical examinations or treatments ....

Villanova University Athletics Department Student-Athlete Handbook and Planner (Ex. O),
at 29 (pdf page, because document is unnumbered),

93. In addition to Countable Athletically Related Activities (CARA) recorded on
timesheets under NCAA D1 Bylaw 17.1.7.3.4, Student Athletes at Villanova are encouraged to
participate in the following activities not considered CARA:

e Voluntary individual workouts ...

e Individual consultation with a coaching staff
member initiated voluntarily by a student-
athlete ....

Id. (emphasis supplied).

94, In the NCAA GOALS Study (2015), medians of Student Athlete reported
hours spent per week on all athletically related activities — Countable Athletically Related
Activities (CARA) recorded on timesheets and non-CARA — demonstrate a full-time
commitment to NCAA D1 sports that exceeds the (maximum) 20 hour per week, part-time

commitment of student employees in Work Study:

Football Bowl Subdivision | 42 hours per week

Football Championship Subdivision | 41 hours per week
Men’s Basketball | 34 hours per week

Women’s Basketball | 35 hours per week

Baseball | 40 hours per week

All Other Men’s Sports | 32 hours per week

All Other Women’s Sports | 82 hours per week

-28-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 32 of 116

See Results from the 2015 GOALS Study of the Student-Athlete Experience, Findings on

Student-Athlete Time Commitments, at 33 (pdf page, because document is unnumbered).

95. The taxation and rigidity of Student Athlete schedules are exemplified by the

15-hour daily schedule that the University of Florida lays out for its football players during

playing and practice season. Reporting about a June 8, 2015 tweet from Florida head coach

Jim McElwain — “All Gators, All Day. Here’s an inside look at a typical day for our players.

#NoTimeToLose #GoGators” - SBNation observed:

Here’s that itinerary, stripped of the bright colors and ads:

e 6:00 — 7:00 a.m.: Wake up

e 7:00 —7:45 a.m.: Eat breakfast
e 8:00—11:30a.m.: Class

e 12:00—12:30p.m.: Eat lunch

e 12:30—1:30p.m.: Lift

« 1:30-2:30 p.m.: Fuel and recover
e 2:30 — 3:30 p.m.: Meetings

e 3:30 — 5:30 p.m.: Practice

e 6:00-6:30 p.m.: Fuel and recover
e 6:30 — 7:00 p.m.: Eat

e 7:30 —9:00 p.m.: Study

 

Savor those 30-minute breaks between the end of class
and lunch and the end of dinner and study hall, kids:
They’re all you’re going to get ....

[W]e rarely get as clear a delineation of the
extraordinary effort put forth by “student-athletes” to
play sports (and to be college students) ....

-29-
www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 33 of 116

For a Florida football player, waking up at 6 a.m. isa
fact of life. So is a three-hour block of classes beginning
at 8 a.m. that was plotted out by advisors. So is spending
four hours of every afternoon on mandatory football
duties — the maximum allowed to be mandated by the
NCAA in season, though extra work is always
encouraged and typically praised — and so is the hour and
a half of studying after the completion of a 13-hour day.

This schedule is a work schedule. The work done by
“student-athletes” is hard work. There is “no time to
lose,” of course, because inefficiency is the bane of
businesses.

Andy Hutchins, “Florida details football plavers’ 15-hour days with daily schedule graphic,”

SB Nation, June 9, 2015. (emphasis supplied).

 

96. Considerable percentages of Student Athletes reported in the NCAA GOALS
Study (2015) that they felt less than positive about their ability to keep up with classes in
NCAA D1 playing and practice season:

Football Bowl Subdivision | 40%

Football Championship Subdivision | 45%
Men’s Basketball | 38%

Women’s Basketball | 44%

Baseball | 44%

All Other Men’s Sports | 40%

All Other Women’s Sports | 39%

Id., Findings on Academic Experiences, at 11 (pdf page, because document is unnumbered).
97. The findings reported in the NCAA GOALS Study (2015) are consistent with
former Northwestern University quarterback Theodis Kain Colter’s testimony in Jn re
Northwestern Univ. and College Athletes Players Ass'n, Case No. 13-RC-121359, NLRB Tr.,
Feb. 18, 2014 on NLRB. gov at http://apps.nlvb.gov/link/document.aspx/09031d4581603b6a:

Q: Can you tell us how you view yourself?

A: We are first and foremost an athlete, an employee of
the school who provides an athletic service.

-30-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 34 of 116

©

And why do you say that?

A: Everything that we do is scheduled around football,
what classes you can take, what major you could
really participate in. It’s all depending on football and
your schedule.

KREKE

Q: And in terms of the academic calendar year, when are
the chemistry and physics classes generally
scheduled?

A: Chemistry and organic chemistry were offered in the
mornings, only in the mornings.

Q: And so were you able to take any of those in the fall or
the winter?

A: I tried to take it the fall of my sophomore year. But I
think class began at 10:00 in the morning, and we
were going to still be in practice, so I would have to
miss, you know, a little bit towards the end of practice.
And they informed me -- the athletic department and
coaches, my advisers, that, you know, Kain -- you
know I was taking a big role as the team starting
quarterback and I was playing a lot. And they
informed me that, you know, Kain, you can’t schedule
this class. You can’t miss practice. So...

KEKE

Q: How does the playing of football affect or impact
academic studies?

A: It makes it hard for you to succeed. You know every
year we do an exit interview with all the seniors after, .
you know, they've went through their time at
Northwestern.

And this year in our exit interview the number one
thing said was, Due to the time demands, you can’t
ever reach your academic potential. You’re merely just
surviving. There’s so much time demand towards
football and being a great football player that you
have to sacrifice one, and we’re not allowed to sacrifice
football. So...

KREEEK

Q: Do you consider playing football, as the attorney for
the University mentioned, part of your, quote,
educational experience?

A: Absolutely not. They're completely separate.

-3]-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 35 of 116

©

Why do you say they’re completely separate?

A: You know if they were together, you know, we would
get academic credit for playing sports, but we don’t.
Really, the amount of time that we dedicate towards
football, it really makes it harder for us to, you know,
be great academically. So it’s just a testament to the
type of kids that we have at Northwestern, that
they’re able to, you know, time manage and, you know,
do fairly good academically while also having this
huge time demand for football.

Q: Do you see that being a student and an athlete are
necessarily connected or are they separate?

A: They are completely separate.

Q: But you’ve heard from the University that playing
football helps build character. You've heard that kind
of thing before?

A: Performing any type of job helps build, you know,
these human values. You know, character,
perseverance, anything like that. Those values don't
help us, you know, obtain a college degree. They didn’t
help me get my psychology degree.

REKKE

Q: And in terms of the amount of time you spent
studying and attending classes, how would that
compare to the time you spent performing the various
obligations as a football player?

>

We spent a lot more time dedicating ourselves to
football, performing football activities.

Than being -- than academics?
Than academics.
Why is that?

Because I believe it just shows that we're brought
there to play football. That’s our first priority. We
must do our football requirement. And then if you can,
you know, fit in the academics.

> OP

Colter Test. at 166:14-25; 169:1-18; 170:3-15; 173:18-174:23; and 177:7-21.
98. In recognition that participation in NCAA sports hinders academic progress,
NCAA D1 member schools, like Villanova, provide exclusive academic support services to

Student Athletes that exceed academic support services offered to other students.

-32-
www.StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 36 of 116

99. Villanova, for example, operates an exclusive Office of Academic Support for
Athletics “to provide supplemental academic support for all varsity student-athletes at
Villanova University in a manner that addresses their unique academic needs.” See Office

of the Provost / Academic Support for Athletics, available on Villanova.edu at:
https://www1.Villanova.edu/villanova/provost/academicsupport.html.

100. Villanova does not operate any academic support office specific to the needs of
student employees in Work Study that is not generally available to all students. See Livers
(Phillips) v. NCAA: Villanova’s Resp. to Pl.’s Second Set of Reqs. for Admis. (Ex. D), at No. 9.

101. In the Office of Academic Support for Athletics, Villanova employs a Director,
Assistant Director, two Athletic Academic Advisors and an academic support staff person.
Id., at No. 5.

102. As part of the Office of Academic Support for Athletics, Villanova operates a
Tutorial Assistance Program and employs non-student athletes as tutors for Student Athletes:

The Tutorial Assistance Program was created in order
to provide supplemental instruction to classroom
lectures for student-athletes at Villanova University ....

Becoming a Tutor

Thank you for showing an interest in tutoring for the
Office of Academic Support for Athletics. For many of
our student-athletes, the Tutorial Assistance Program is
a fundamental component of their academic needs and
helps them achieve their goal of graduation. Below is
some basic information that you will need to consider
prior to applying for this position.

Tutorial Position Minimum Requirements

Academic Requirements:

« Students with a 3.0 cumulative GPA or above
with Sophomore, Junior, or Senior standing. We
also hire Graduate students.

-33.
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 37 of 116

Our Tutors:

e On average, we employ 70-80 qualified tutors to
help our student-athletes in a variety of
coursework.

e Hours vary and are flexible. Hours are based on
the needs of the student-athletes and the subject
being tutored ....

e Compensation varies and is based on the courses
tutored as well as the education level of the tutor
(i.e: undergraduate vs graduate student).
Contact Krista Chmielewski for more
information on pay rates ...

Expectations of Student-Athletes Receiving
Tutorial Services:

e Be prepared to ask questions! Tutors are not
expected to teach the course and do not take the
place of the professor. Tutors are there to
supplement what you're learning and can help
clarify any confusion you may have about the
course content ...

e Expect the tutor to challenge you to become an
independent learner who will answer your
questions along the way in an effort to help you
reach your academic goals.

e Be patient! Learning new material takes time
and practice!

Academic Support for Athletics / Support Services / Tutorial Assistance Program, available
on Villanova.edu at:
https:/Awww1.Villanova.edu/villanova/provost/academicsupport/services/tutor.html.

103. In its Office of Academic Support for Athletics, Villanova’s Athletic Department
employs Academic Support Interns at $1400 per month. See Athletic Department
Internship Program (Ex. L).

104. In response to Findings on Student-Athlete Time Commitment in the NCAA
GOALS Study (2015), the “Power Five” NCAA D1 conferences, i.e., Atlantic Coast, Big 12,
Big Ten, Pacific-12 and Southeastern, approved proposals during the 2017 NCAA Convention:

34.
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 38 of 116

(i) requiring a time management plan for each sport, and an annual review of that plan;

(ii) prohibiting athletically related activities during a continuous 8 hour period between 9 p.m.
and 6 a.m.; and (iii) requiring a 7 day break after a season and 14 more days off during the
academic year. Other NCAA D1 conferences and/or member schools can individually decide
whether to adopt these proposals. | See Michelle Brutlag Hosick, “Conferences refer time
demands proposals for further study,” NCAA.org, Jan. 15, 2016; Michelle Brutlag Hosick,
“DI student-athletes to have more time away from sports,” NCAA.org, Jan. 20, 2017; NCAA
D1 Bylaws 17.1.7.8; 17.1.7.9.6, 17.1.7.9.7, and 17.1.8.

105. Regarding the various NCAA proposals approved by the “Power Five” during
the 2017 NCAA Convention in response to Findings on Student-Athlete Time Commitment in
the NCAA GOALS Study (2015), former University of Oklahoma football player Ty Darlington,
“whose impassioned pleas on the [NCAA convention] floor [in 2016] were credited in part
with spurring action,” remarked:

Coaches need to understand that student-athletes aren’t
on call at all times.

Brutlag Hosick, “DI student-athletes to have more time away from sports.”

v. Glatt Factor No. 5
The extent to which the position’s duration is limited to the
period in which the position provides the student with

beneficial learning

106. For reasons set forth in Paragraphs 56 through 105, supra, Work Study
provides beneficial learning more than NCAA sports; thus, NCAA sports meet employee

criteria under Glatt Factor No. 5 more than Work Study.

-35-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 39 of 116

vi. Glatt Factor No. 6
The extent to which the student’s work complements, rather
than displaces, the work of paid employees while providing
significant educational benefits to the student [or to which the
alleged employer is the primary beneficiary]

107. For reasons set forth in Paragraphs 108 through 125, infra, Student Athlete
performance is integral to the billion dollar Big Business of NCAA sports while student
performance in Work Study merely complements the work of non-student employees; thus,
NCAA sports meet employee criteria under Glatt Factor No. 6 more than Work Study.

108. For reasons set forth in Paragraphs 56 through 106, supra, NCAA sports do
not provide any of the educational benefits that Work Study provides to students.

109. Work Study guidelines prohibit NCAA D1 member schools, like Villanova,
from displacing non-student employees with the work of students in Work Study; instead,
NCAA D1 member schools are only permitted to use Work Study to complement the work of
non-student employees. See FSA HB, Ch. 2.

110. Pursuant to Work Study guidelines:

FWS employment must not displace employees
(including those on strike) or impair existing service
contracts. Also, if the school has an employment
agreement with an organization in the private sector,

the organization’s employees must not be replaced with
FWS students.

Replacement is interpreted as displacement.
Therefore, replacing a full-time employee whose position
was eliminated (for any reason) with a_ student
employee paid with FWS funds is prohibited. Moreover,
this prohibition extends to instances where a school first
replaces the full-time employee with a student position
paid with college funds.

Id., at 6-43. (emphasis in original)

-36-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 40 of 116

111. The NCAA and Villanova admit that NCAA member schools employ students
in Work Study to complement tasks performed by non-student employees in campus
departments and offices, libraries, dining halls, facilities and stores. See Livers (Phillips) v.
NCAA: Defs.’ Resp. to Pl.’s First Set of Reqs. for Admis., at No. 5, attached hereto as
Exhibits F and G; Answer (ECF'130), at J] 66 and 98.

112. Villanova, for example, employs Athletic Director's Office Interns, whose
prime duties are to support “day-to-day coordination of operational activities in the
Athletic Director’s Office including: answering the phone, typing memos and letters, preparing
HR forms, maintaining the Athletic Director’s email account, compiling a monthly calendar
and the department personnel directory [and] assisting with special projects” and who are
paid $1400 per month. See Athletic Department Internship Program (x. L).

113. NCAA bylaws permit NCAA D1 member schools to employ Student Athletes
through Work Study to complement tasks performed by coaches in Sports Camps and
Clinics. See NCAA D1 Bylaws 12.4.3 and 13.12.

114. The use of Student Athletes to assist coaches in Sports Camps and Clinics is
optional, not integral, as Sports Camps and Clinics can, and often do, operate without
Student Athlete employees.

115. The NCAA and Villanova admit that sports contests cannot take place
without athletes. See Livers (Phillips) v. NCAA: Answer (ECF 130), at { 134.

116. The NCAA and Villanova admit that the NCAA permits only Student Athletes
eligible under NCAA bylaws to participate on teams in NCAA-governed sports. See Livers

(Phillips) v. NCAA: Defs.’ Resp. to Pl.’s First Set of Reqs. for Admis. (Exs. F and G), at No. 5.

37.
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 41 of 116

117. The NCAA and Villanova admit the NCAA does not permit athletic contests
to take place if a participating school cannot field a team with the minimum number of
competitors required under the rules of the sport. Id.

118. While students (including academic scholarship recipients) in ticket taker,
seating attendant and food concession positions at NCAA contests are classified as employees
and paid at least the minimum wage by NCAA D1 member schools, the Student Athletes,
without whose performance there would be no NCAA contests, are not similarly classified
and paid. See Livers (Phillips) v. NCAA: Answer (ECF 130), at {4 and 67.

119. While the NCAA and Villanova admit that Student Athletes participate in
promotion of NCAA sports through use of their names, images and likenesses in advertising
and interaction with the community of sports consumers, sports donors and sports media,
only NCAA D1 member schools and conferences are permitted to financially benefit from
such promotion by, for example, entering into licensing, marketing, sponsorship,
advertising, broadcast and other commercial agreements that involve use of Student Athlete
names and likenesses. Id., at | 135; also see NCAA D1 Constitution 3.2.4.21 and 3.3.4.6.

120. The NCAA and Villanova admit that NCAA member schools derive benefits
from school branding, identity and spirit related to NCAA sport mascots, and secure tangible
gross revenues, as a result of Student Athletes competing in NCAA sports. See Livers
(Phillips) v. NCAA: Defs.’ Resp. to P1.’s First Set of Reqs. for Admis. (Exs. F and G), at No. 2.

121. For the Fiscal Year that ended August 31, 2018, the NCAA reported total
revenues of $1,064,403,240 ~— mostly from television and marketing rights fees,
championships and tournaments, and sales. See 2017-18 NCAA Financial Statements, at 4,
available at https://ncaaorg.s3.amazonaws.com/ncaa/finance/2017-

ISNCAAFin NCAAFinancialStatement.pdf.

-38.
www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 42 of 116

122. For Fiscal Year 2016, NCAA D1 schools reported median total revenues for
NCAA sports of:

Football Bow] Subdivision “Power Five” | $97,276,000
Football Bowl Subdivision | $33,470,000

Football Championship Subdivision | $17,409,000
Sans Football | $16,018,000

See NCAA Revenues / Expenses Division I Report 2004 — 2016, at 12, available on NCAA.org
at http://www.NCAA.org/sites/default/files/2017RES D1-
RevExp Entire 2017 Final -20180123.pdf.

123. For the Fiscal Year that ended May 31, 2018, Villanova reported total revenue
for NCAA sports of $48,977,278. See U.S. Department of Education Equity in Athletics»
Data Analysis (OPE ID: 00338800), available at: https://ope.ed.gov/athletics/#/.

124. By contrast to Student Athletes competing in NCAA sports, the NCAA and
Villanova admit that some college employees, including student employees in Work Study,
perform work that does not generate revenue for the school for which they work. See Livers
(Phillips) v. NCAA: Answer (ECF 130), at § 180.

125. Neither the NCAA nor Villanova contends that the “learning benefits” that
they claim accrue to Student Athletes from participation in NCAA sports (i.e., “discipline,
work ethic, strategic thinking, time management, leadership, goal-setting, and teamwork”)
are comparable to the benefits that they admit accrue to NCAA member schools as a result
of Student Athletes competing in NCAA sports (i.e., “tangible gross revenues” and “benefits
related to school branding, identity and spirit related to an athletic mascot”). See Livers
(Phillips) v. NCAA: Defs.’ Resp. to Pl.’s First Set of Reqs. for Admis. (Exs. F and G), at

No. 2; Defs.’ Resp. to Pl.’s First Set of Interrogs. (Exs. H and I), at No. 3.

-39-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 43 of 116

vii. Glatt Factor No. 7
The extent to which the student and the employer understand
that the assignment is conducted without entitlement to a paid
job at the conclusion of the assignment

126. Neither student employees in Work Study, nor Student Athletes in the
NCAA sports program, are entitled to a paid job at their respective NCAA D1 member school
after graduation.’ See, e.g., Livers (Phillips) v. NCAA: Villanova’s Resp. to Pl.’s Second Set of

Reqs. for Admis. (Ex. D), at No. 53.

2, The Donovan Independent Contractor v. Employee Test
127. The independent contractor/employee test in Donovan includes, among
its factors:
L. | The degree of the alleged employer’s right to control the

manner in which the work is to be performed

ii. The alleged employee’s opportunity for profit or loss depending
upon his managerial skill, i.e., permission to work as much or
as little as he would like and to work during whichever hours
he chooses

iii. The alleged employee’s investment in required equipment or
materials

iv. Whether the service rendered requires a special skill
v. The degree of permanence of the working relationship
vi. Whether service rendered is integral to the alleged employer’s

business

Razak, 2018 U.S. Dist. LEXIS 61230, at *21-22.

i. Donovan Factor No. 1
The degree of the alleged employev’s right to control the
manner in which the work is to be performed

128. For reasons set forth in Paragraphs 129 through 141, and 164 through 225,

infra, NCAA D1 member schools exercise more authority to control the performance and

 

8 In effect, Glatt Factor No. 7 only applies to corporations and similar employers — not to
colleges, universities or proprietary schools.

-40-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 44 of 116

conduct of Student Athletes in NCAA sports than of student employees in Work Study; thus,

NCAA sports meet employee criteria under Donovan Factor No. 1 more than Work Study.

129. The NCAA and Villanova admit that all Student Athletes who participate in
NCAA sports are supervised by coaching and training staff. See Livers (Phillips) v. N' CAA:
Answer (ECF 130), at § 154.

130. Both Work Study and NCAA D1 sports require adult supervisors to maintain
timesheets for participants. See FSA HB, Ch. 2, at 6-48 and NCAA D1 Bylaw 17.1.7.3.4.

131. Work Study at NCAA D1 member schools is governed by 38 pages of the FSA
HB, Chapter 2.9 See FSA HB, Ch. 2, at 6-39 to 6-68; 6-71 to 6-72; and 6-83 to 6-88.

132. NCAA D1 member schools typically publish shorter, supplemental handbooks
articulating standards controlling student employee performance and conduct in Work Study.
See, e.g., the 6-page Villanova University Student Employment Program Handbook!®
available on Villanova.edu at: https://www1.Villanova.edu/villanova/hr/employment/student-
employment/student-handbook.html.

133. NCAA D1 sports are governed by the 415-page NCAA D1 Manual and the
NCAA Rule Books for each sport (available on NCAA.org at: www.NCAApublications.com).

134. In addition to the Rule Book for each NCAA sport that defines related work,
NCAA D1 member schools exercise authority, and discretion, to control Student Athlete
performance and conduct under threat of discipline, including suspension or dismissal from

the team, if a Student Athlete:

 

9 Excluding 12 pages addressing Proprietary Schools, Apprenticeships, the Job Location and
Development Program and Work Colleges.

10 The online handbook prints out as 6 pages after expanding headings, which headings include
Eligibility, International Students, On-Campus Employment, Off-Campus Employment, Completing
Employment Paperwork, Pay Policies, Employment of Relatives, Operation of Vehicles,

Employment Verifications, Resignations and Terminations, Sexual Violence Policy and Additional
University Policies.

-4]-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 45 of 116

e “Renders himself/herself ineligible for
intercollegiate competition,” i.e, is suspected or
determined to have run afoul of any of the myriad
of bylaws in the NCAA D1 Manual

e “Engages in serious misconduct ... or manifest
disobedience,” i.e., is suspected or determined to
have run afoul of “Rules and regulations of the
Department of Intercollegiate Athletics and
specific rules of the recipient’s sport as defined
by the head coach as they apply”

e “Fails to attend ... squad or individual meetings

. and participate in athletic practice sessions

and scheduled contests, as specified by the
sport coach”

e “Does not comply with expected personal
conduct, appearance and dress, both on and off
the University campus, and accepted uniform for
athletic contests, when such violations bring
discredit to the athletic program”

e “Fails to adhere to training rules and regulations”

e “Engages in gambling activities on
intercollegiate activities prohibited by
NCAA legislation”

See, e.g., Athletic Financial Aid Agreement (Ex. M), at 2.1!

135. NCAA D1 member schools publish supplemental handbooks articulating
standards controlling Student Athlete performance and conduct on, and off, the field. For
example, the 44-page Villanova University Athletic Department Student-Athlete Handbook

and Planner states, among other things:

AGENTS

It is essential that student-athletes know the NCAA
rules related to professional sports. A violation of the
rules concerning agents could have severe negative
consequences for the student-athlete and the

 

11 All Student Athletes are subject to discipline, including suspension or dismissal from the team,
for the enumerated reasons. The NCAA admits that there is no principled distinction between
scholarship athletes and walk-ons, and that the only policies and practices that apply to scholarship
athletes exclusively are bylaws that set the number of scholarships schools may award and that
permit revocation of scholarships for misconduct (as opposed to revocation of athletic eligibility, which
applies to scholarship athletes and walk-ons alike). See Paragraphs 164, 253 and 254, infra.

-42.
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 46 of 116

University. To remain eligible for intercollegiate
competition, NCAA rules stipulate that a student-
athlete may not:

1. Agree, either orally or in writing, to be
represented by an agent or organization in the
marketing of his/her athletic ability or reputation
until after completion of his/her collegiate
eligibility. In addition, representation by an
agent may not be arranged until after the last
intercollegiate contest, including post-season
games.

2. Negotiate or sign a playing contract in any sport
in which the student-athlete intends to compete.

3. Ask to be placed on a professional league’s draft
list. There are sport specific exceptions. Please
contact the Compliance Office for more
information.

KKEKE

AMATEURISM

The following are NCAA guidelines for maintaining
athletic amateur status:

WITHIN YOUR SPORT, YOU MAY NOT:

1. Accept payment, or a promise of payment (Gn
cash, prizes, gifts, or travel) for participation in
your sport.

2. Enter into an agreement of any kind to compete
in professional athletics (you cannot negotiate a
verbal or written professional contract).

3. Request that your name be put on a draft list for
professional sports. In basketball, you may try
out during the summer and retain your eligibility
so long as you receive no more than actual and
necessary expenses from the professional
organization ....

IN ANY SPORT, YOU MAY NOT:

1. Agree to have your picture or name used to
promote a commercial product ....

3. Be represented by an agent or organization to
market your athletic skill or reputation ...

KRREEK

-43-
www.StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 47 of 116

GAMBLING
Student-athletes shall not knowingly ....

¢ Participate in any gambling activity through a
bookmaker, a parlay, or any other method
employed by organized gambling;

e Participate in any gambling activity involving
collegiate or professional sports.

INVOLVEMENT IN ANY OF THESE ACTIVITIES
WILL RESULT IN YOUR IMMEDIATE LOSS OF
ELIGIBILITY, DISMISSAL FROM THE ATHLETICS
PROGRAM, AND/OR CANCELLATION OF YOUR
ATHLETIC SCHOLARSHIP.

Sports that cannot be bet on are:

e All sports sponsored by the NCAA (including all
NCAA Tournament Pools)

e¢ Professional Sports
e Amateur sports
e Fantasy sports

Sports that can be bet on if you are of age (21) include:
Horse Racing and Casino Games.

KRREKRK

SOCIAL NETWORKING

Villanova University Athletics Department recognizes
and supports its student-athletes’ rights to freedom of
speech and expression, including the use of online social
networks. However, each student-athlete must
remember that being a student-athlete at Villanova
University is a privilege, not a right. As a student-
athlete you represent not only yourself, your team, and
this department, but the University as a whole. As such,
you are expected to portray yourself, your team, and the
University in an appropriate manner at all times.
Therefore, any online postings must be consistent with
the Villanova University mission, Federal and State
laws, as well as Team, Department, University,
Conference, and NCAA rules, regulations and policies.

KREERE

44.
www .StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 48 of 116

Social Media: Non-permissive online activity

Inappropriate or offensive activities or behaviors on
online communities that could lead to student-athletes
facing the penalties outlined below include but are not
limited to:

e Photos, videos, comments or posts showing the
personal use of alcohol, drugs and tobacco e.g., no
holding cups, cans, shot glasses etc. ....

e« Content online that is unsportsmanlike,
derogatory, demeaning or threatening toward
any other individual or entity

o Example: derogatory comments regarding
another institution; taunting comments
aimed at a student athlete, coach or team
at this or any other institution ....

e Content online that would constitute a violation
of Conference or NCAA rules

o Examples: commenting publicly about a
prospective student-athlete ...

Ex. O, at 21-25 (pdf pages, because document is unnumbered).

136. The National Labor Relations Board has determined that certain restrictions
on Student Athlete speech and use of social networks constitute unfair labor practices. See
NLRB Advice Memo Re: Northwestern University, Case 13-CA-157467, Sept. 22, 2016;
Lester Munson, “Free to Tweet: Northwestern’s restrictions on football players ruled
unlawful,” ESPN.com, Oct. 10, 2016.

137. NCAA D1 member schools, like Villanova, publish NCAA team policies that
restrict the legal consumption of alcohol and legal use of nicotine products.

138. NCAA bylaws also restrict a Student Athlete’s self-employment:

A student-athlete may establish his or her own business,
provided the student-athlete’s name, photograph,

appearance or athletics reputation are not used ‘to
promote the business.

NCAA D1 Bylaw 12.4.4.

www StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 49 of 116

139. In 2017, the ASSOCIATED PRESS reported on the NCAA’s investigation of
University of Central Florida kicker Donald De La Haye for his receipt of advertising revenue
from his YouTube channel as part of YouTube’s policies applicable to video content creators:

[De La Haye] could be violating NCAA rules by receiving
money from the advertising revenue off his YouTube
videos that chronicle his life as a college student and as a
college football player.

De La Haye has nearly 56,000 subscribers on YouTube
and his latest video detailing his battle to keep his
channel going had 113,042 views as of Wednesday
afternoon. YouTube pays video creators a percentage of
the ad revenue profits ....

NCAA rules prohibit student-athletes from profiting
from their likeness or status as student-athletes because
it violates amateur guidelines. NCAA bylaw 12.4.4
regarding self-employment states a student-athlete may
establish his or her own business, provided the student-
athlete’s name, photograph, appearance or athletics
reputation are not used to promote the business.

De La Haye, a marketing major, said in that video posted
Monday that he created the channel as a way to further
his career. He went on to say it is means to make a little
extra money, money the Costa Rica native said his
family needs.

“Basically, I’m not allowed to make any money off my
YouTube videos,” he said. “So I’m working hard —
basically like a job filming, editing, creating ideas — and
I’m not allowed to make any money. And if I do bad
things will happen.”

“UCF kicker’s YouTube profits may be violation of NCAA rules,” AP, June 14, 2017.
140. FOX Business reported the decision to remove De La Haye’s NCAA eligibility:

Donald De La Haye, a backup kicker, has a YouTube
channel with more than 100,000 subscribers that has
generated over five million total viewers. The National
Collegiate Athletic Association (NCAA) ruled the kicker
ineligible because he earns advertising revenue from his
YouTube page, which chronicles his life as a college
student and a UCF football player.

-46-
www .StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 50 of 116

In interview with FOX Business’ Stuart Varney, De La
Haye said the NCAA should change the rules to allow
student-athletes to earn an income while in college.

[T]he reason we go to college is to learn how to make
money, and an entrepreneur like myself should have the
right to profit off his own business, he said.

According to the NCAA amateur guidelines, the rules
prohibit student-athletes from profiting from their
likeness. NCAA bylaw 12.4.4 regarding self-employment
states that “a student-athlete may establish his or her
own business, provided the student-athlete’s name,
photograph, appearance or athletics reputation are not
used to promote the business.

“They offer[ed] me some conditions that you know the
NCAA didn’t really state too clearly. The waiver they
offered me to sign [] says, I can’t even post unmonetized
footage of me playing football. I can’t be at the beach
tossing up footballs with my friends. I can’t even mention
quarterbacks, nothing like that.” De La Haye said.

The former UCF football player noted it is unfair that
" any other person or non-student-athlete is able to make a
profit off advertising revenue from a YouTube page.

“fA] student, you know, with the same aspirations and
goals and works as hard as me would be praised for what
he is doing, but you know the NCAA kicked me out.”
Henry Fernandez, “NCAA rules UCF kicker Donald De La Haye ineligible over YouTube
profits,” FOX Business, Aug. 2, 2017.
141. There are no comparable school rules restricting a non-student athlete’s or
Work Study participant’s pursuit of career options; use of her/his name, image,

likenesses or skill set (also see Paragraph 119, supra); use of social media; legal gambling;

legal consumption of alcohol; or legal use of nicotine products.

-47-
www.otudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 51 of 116

ii. Donovan Factor No. 2
The alleged employee’s opportunity for profit or loss depending
upon his managerial skill, i.e., permission to work as much or
as little as he would like and to work during whichever hours
he chooses
142. For reasons set forth in Paragraph 143, infra, Work Study provides options for
a student to work as much or as little as s/he would like, to work during whichever hours
s/he chooses and to work for whichever hourly rate s/he chooses more than NCAA sports; thus,
NCAA sports meet employee criteria under Donovan Factor No. 2 more than Work Study.
143. The same Work Study guidelines that permit a student employee to flexibly
schedule hours, days and different jobs at different hourly rates to accommodate preferred/
chosen classes and academic degree programs also permit a student employee to manage

her/his profit (or loss). See Paragraphs 81 through 83, supra; compare with Paragraphs 84

through 97, 104 and 105, supra.

1ii. Donovan Factor No. 3
The alleged employee’s investment in required equipment or
materials

144. For the reasons set forth in Paragraphs 145 through 153, infra, NCAA D1
member schools invest substantially more in equipment, materials and personnel required
to field NCAA teams than do the Student Athlete participants; thus, NCAA sports meet
employee criteria under Donovan Factor No. 3- and more than Work Study to the extent
member schools spend less on equipment, materials and personnel required for Work Study.

145. For Fiscal Year 2016, NCAA D1 schools reported median total expenses and
investments in Athletic Department personnel and equipment to field NCAA teams of:

Football Bowl Subdivision “Power Five” | $98,913,000
Football Bow] Subdivision | $33,113,000

Football Championship Subdivision | $17,290,000
Sans Football | $15,956,000

-48-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 52 of 116

See NCAA Revenues / Expenses Division I, Report 2004 — 2016, at 12.

146. NCAA D1 member schools, like Villanova, invest substantially more on
equipment, materials and personnel required to field NCAA teams than on equipment,
materials and personnel required to operate Work Study.

147. In 2015, THE WASHINGTON Post examined NCAA D1 member school spending
on professional-grade facilities and on professional-level staffing and coaching salaries in a
series of investigative reports, including:

e Will Hobson and Steven Rich, “Playing in the Red,”
THE WASHINGTON Post, Nov. 28, 2015.

e Will Hobson and Steven Rich, “The latest extravagances in

the college sports arms race? Laser tag and mini golf.”
THE WASHINGTON Post, Dec. 15, 2015.

148. From Hobson and Rich, “The latest extravagances in the college sports arms
race? Laser tag and mini golf”:

A decade of rampant athletics construction across the
country has redefined what it takes to field a competitive
top-tier college sports program. Football stadiums and
basketball arenas now must be complemented by
practice facilities, professional-quality locker rooms,
players’ lounges with high-definition televisions and
video game systems, and luxury suites to coax more
money from boosters.

RERKKE

On April 19, 2018, the University of Tennessee dedicated
its new $45 million Anderson Training Center, a 145,000-
square-foot home for its football team with a two-story
weight room, hydrotherapy room, amphitheater-style
team meeting room and a public entrance featuring a
waterwall and museum commemorating Volunteers
football history.

At the dedication ceremony, Tennessee Athletic Director
Dave Hart told donors that professional football scouts
had offered unanimous praise.

“They have all told me this is the best facility, college or
professional, that they’ve ever seen,” Hart said. “Quite a

-49-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 53 of 116

tribute and quite a legacy to all of you who helped make
this possible.”

KREEEEK

The facilities arms race is not solely benefiting football
teams. In the past decade, many athletic departments in
the wealthy Power Five conferences — the Atlantic Coast
Conference, Southeastern Conference, Big 12, Big Ten
and Pacific-12 —have built baseball stadiums, volleyball
courts, soccer fields, golf practice facilities and ice hockey
arenas ....

RRERE

Some collegiate players now enjoy facilities superior to
those offered by some professional teams. Florida State
and the University of Florida have indoor football
practice facilities. The NFL's Jacksonville Jaguars do not.

149. From Hobson and Rich, “Playing in the Red”:

Auburn Athletics Chief Operating Officer David Benedict
explained in an interview how his department lost more
money in 2014 than it did in 2004, even though its
income nearly doubled during that time ....

In 2004, Auburn athletics nearly broke even on earnings
of $57.5 million. (All 2004 figures are adjusted for
inflation.)

By 2014, income had risen to $109.3 million, but
spending soared to $126.5 million ....

Coaches’ pay more than doubled (from $9.3 million to
$20.4 million). Facilities spending tripled (from
$8.6 million to $27.8 million), thanks to a building boom
including a new basketball arena and practice facility
($89.4 million), a new indoor football practice facility
($23.1 million) and a new soccer-track facility
($17.7 million).

Some purchases, Benedict acknowledged, were optional,
like two new twin-engine jets: a six-seat 2008 Cessna
Citation CJ2+ ($6.4 million) and a seven-seat 2009
Cessna Citation CJ3 ($7.8 million), each bearing a blue
and orange “AU” insignia on its tail.

The jets are used primarily by coaches to criss-cross the
country meeting with recruits, contributing to Auburn’s
recruiting costs nearly doubling in a decade, from
$1.6 million to $2.7 million ....

-50-
www .StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 54 of 116

That new [$13.9 million] video board, the largest in
college sports, was also optional. Auburn has a history of
trend-setting electronics displays. In 2007, it installed
the first high-definition video board in the SEC, a
$2.9 million purchase Athletic Director Jacobs decided
was obsolete eight years later.

150. For the Fiscal Year that ended May 31, 2018, Villanova reported total expenses
and investments in Athletic Department personnel and equipment to field NCAA teams of
$48,977,278. See U.S. Department of Education Equity in Athletics Data Analysis (OPE ID:
00338800), available at: https://ope.ed.gov/athletics/#/. .

151. NCAA D1 member schools, like Villanova, provide Student Athletes with
all equipment and materials required to participate in NCAA sports — only excluding
incidental, nonessential and minimal expenses.

152. For example, the only “Charges Not Paid By the Athletics Department,” for
which Villanova Student Athletes are personally responsible, include:

e All phone charges;

e Consumable charges (i.e. lab fees for breakage, non-
required field trips, Lab Coats, etc.);

e Library fines, parking fines or fines for damage to
University property, including residence halls;

e Key deposits or the costs of key replacements;

e Replacement costs for lost student I.D.’s;

¢ School supplies, dictionaries, reference books, pens,
notebooks, paper, etc. unless specified on students
syllabus;

e Vehicle registration fees or parking stickers;

e University breakage deposit;

e Use of institutional phones to call off campus is strictly
prohibited.

Villanova University Athletics Department Student-Athlete Handbook and Planner (Ex. O),
at 24 (pdf page, because document is unnumbered).

153. None of the “Charges Not Paid By the Athletics Department,” for which
Villanova Student Athletes are personally responsible, reflects or relates to an investment in

equipment or materials required to participate in NCAA sports. Id.

-51-
www .StudentAthletePay.com

 

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 55 of 116

iv. Donovan Factor No. 4
Whether the service rendered requires a special skill

154. For reasons set forth in Paragraphs 107 through 125, supra, Student Athlete
performance, which is integral to the billion dollar Big Business of NCAA sports, requires
more specialized skill than student performance in Work Study, which merely complements
the work of non-student employees (e.g., answering the phone and typing memos in offices;
serving food and washing dishes in dining halls; checking IDs and re-stacking books in
libraries; selling merchandise in bookstores; and cleaning facilities); thus, NCAA sports
meet employee criteria under Donovan Factor No. 4 more than Work Study.

155. NCAA sports are Varsity sports — i.e., sports which are sponsored by the
school, supervised by school staff and funded through the school’s budget, and from which
the school derives school branding benefits and revenues ~ and, as Varsity sports, require
much more specialized skill than recreational student-run interscholastic Club Sports or

student-run intramural sports.

Vv. Donovan Factor No. 5
The degree of permanence of the working relationship

156. For the reasons set forth in Paragraphs 157 through 162, infra, NCAA D1
member schools have more authority, and discretion, to deny, or impose conditions upon,
the transfer to another member school of a Student Athlete than of a student employee in
Work Study; thus, NCAA sports meet employee criteria under Donovan Factor No. 5 more
than Work Study.

157. NCAAD1 member schools, cannot deny, or impose conditions upon, the
transfer of a student employed in Work Study to another college. See, e.g., Livers (Phillips) v.

NCAA: Villanova’s Resp. to Pl.’s Second Set of Reqs. for Admis. (Ex. D), at Nos. 45 and 46.

-52-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 56 of 116

158. Through the 20 17-18 academic year, NCAA bylaws permitted a member school
to enforce the permanence of its relationship to a Student Athlete by blocking her/him from
accepting an athletic scholarship offer to transfer to another member school of her/his choice
and play for that school the same or following season. See 2017-18 NCAA D1 Bylaw 13.1.1.3.

159. The NCAA and Villanova admit that, after the 2017-18 academic year,
member schools may still separately adopt NCAA member conference rules that permit
Student Athlete transfers to be blocked. See Defs.’ Resp. to Pl.’s Second Set of Reqs. for
Admis. (Exs. D and E), at No. 48; Michelle Brutlag Hosick, “New transfer rule eliminates
permission-to-contact process,” NCAA. org, June 13, 2018 (“Conferences, however, still can
make rules that are more restrictive than the national rule.”) |

160. In 2013, The NEw YORK TIMES described the saga of Oklahoma State
quarterback Wes Lunt, who decided he wanted to transfer after losing his starting position
in the aftermath of a knee injury and a concussion:

[T]he transfer process started, producing the latest and
perhaps an extreme example of what is occurring
throughout the country this time of year as many
college athletes try to move to different universities.

The Oklahoma State coach, Mike Gundy, ruled out
nearly 40 universities as transfer options for quarterback
Wes Lunt, an apparent show of gamesmanship and
punishment toward a college athlete who wanted to
take his skills elsewhere.

The forces at work were not new, but Gundy, like a
growing number of coaches, chose to harness them to
eliminate many, if not all, of Lunt’s preferred options
and to keep a potential rival from gaining the services of
a highly regarded quarterback entering his sophomore
season. It was a powerful illustration of the big-
business mind-set of college sports and the control that
coaches have over players.

KREEK

53.
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 57 of 116

Coaches cannot fully prevent athletes like Lunt from
transferring to any university they want. But if a
coach does not grant an athlete a release, the
player must forfeit any scholarship opportunity,
pay his own way to the new university and sit out
the next season. Meanwhile, Gundy, whose contract
pays him $30.3 million over eight years, and other
coaches can routinely move from one college to another
with minimal consequence, often for bigger contracts
after arranging a buyout with the first college.

Greg Bishop, “Want to Play ata Different College? O.K., but Not There or There,”
Nrw YORK TIMES, June 7, 2013 (emphasis supplied); also see Will Hobson and Steven Rich,
“College sports’ fastest-rising expense: Paying coaches not to work,” THE WASHINGTON POST,

Dec. 11, 2015 (regarding the economic freedom of coaches to routinely move from one college

 

to another with minimal consequence, often for bigger contracts after arranging a buyout
with the first college).

161. In 2017, ESPN described the transfer sagas of University of Pittsburgh
shooting guard Cameron Johnson, initially blocked from transferring to any other school in
the Atlantic Coast Conference or school on the University of Pittsburgh’s schedule, and
Kansas State University wide receiver Corey Sutton, initially blocked from transferring to
any of 35 schools on his preferred list:

[H]ow can any institution complain when a student
decides to leave the school to pursue his or her education
elsewhere? Whether on scholarship or not, there is no
restriction for any non-athlete student leaving one school
and attending another and being able to receive aid or
participate in any extracurricular activity.

Yet, with athletes (and only athletes), the school the
athlete is leaving has the power to limit to where an
athlete can transfer and receive aid and participate in
varsity athletics. That is the equivalent of a
“noncompete” provision in an employment
contract. If not employees, how can NCAA rules
allow any school to restrict the choice and
movement of any student?

-54-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 58 of 116

Jay Bilas, “Cameron Johnson is the perfect example of the transfer rule gone wrong,”
ESPN.com, June 13, 2017. (emphasis supplied).

162. Ifa Student Athlete is cleared to transfer to another NCAA D1 member school,
that Student Athlete stil] cannot participate in NCAA sports the same season, and typically
must forego participating in NCAA sports the following season, i.e., sit out one full season. See

NCAA D1 Bylaw 14.5.5.

vi. Donovan Factor No. 6
Whether service rendered is integral to the alleged employer's
business

163. For reasons set forth in Paragraphs 107 through 125, supra, Student Athlete
performance is integral to the billion dollar Big Business of NCAA sports while student
performance in Work Study merely complements the work of non-student employees; thus,

NCAA sports meet employee criteria under Donovan Factor No. 6 more than Work Study.

Ill. DEFENDANTS AND THE PROPOSED DEFENDANT CLASS ARE JOINT EMPLOYERS OF
STUDENT ATHLETES

A, NCAA Bylaws Apply to All Student Athletes on An Equal Basis

164. The NCAA and Villanova admit that NCAA rules apply to all Student Athletes
in NCAA sports on an equal basis, and that these bylaws addyess, among other subjects,

Student Athlete recruitment, eligibility, hours of participation, duration of eligibility and

discipline. See Livers (Phillips) v. NCAA: Answer (ECF 130), at 30.

B. The Role(s) of NCAA Member Schools in Handing Down NCAA Bylaws
165. “What Is the NCAA?,” attached hereto as Exhibit Q and available on
NCAA org at www.NCAA.org/about/resources/media-center/ncaa-101/what-neaa, states,

among other things:

* .55-
www.StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 59 of 116

WHAT IS THE NCAA?

The National Collegiate Athletic Association is a
member-led organization ...

WHOSE RANKS INCLUDE
College Presidents
lead their schools and the NCAA

RKRKKE

WHO MAKES THE RULES?

Member representatives serve on committees
that propose rule and policies surrounding
college sports. Members ultimately decide
which rules to adopt — everything from recruiting
and compliance to academics and championships — |
and implement them on campus.

WHAT DOES THE NATIONAL OFFICE DO?

The 500 employees at the NCAA’s Indianapolis
headquarters interpret and support member
legislation, run all championships and manage
programs that benefit student athletes.

(emphasis supplied).
166. “How the NCAA Works: Division I,” attached hereto as Exhibit R and available
on NCAAvorg at www.NCAA org/sites/default/files/2018DINCAA-HowTheNCAAWorks-
DI 20180313.pdf, states, among other things:
Rule-making starts with the schools and

athletics conferences that belong to Division I.

If an athletics director wants to change recruiting
legislation, for example, the idea could be introduced
through the committee structure.

REKEK

Representatives serve on NCAA committees
that determine the division’s direction and
develop legislation.

KREEKK

-56-
www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 60 of 116

(emphasis supplied).

167. NCAA Di Constitution Article 5. Legislative Authority and Process states,

among other things:

DIVISION I COUNCIL

Made up of practitioners who work daily in Division I
college sports! ...

40 members, including one from each of the
32 conferences

BOARD OF DIRECTORS

The Board of Directors is the top governing body for
Division I, responsible for strategy and policy and
overseeing legislation and management of the division

24 members: 20 presidents, 1 from each
FBS conference and 10 seats rotating among
the remaining 22 conferences

5.01.1 Basis of Legislation. All legislation of the
Association that governs the conduct of the
intercollegiate athletics programs of its member
institutions shall be adopted by the membership in
Convention assembled, or by the divisional governance
structures as set forth in Constitution 4, as determined
by the constitution and bylaws governing each division,
and shall be consistent with the purposes and
fundamental policy set forth in Constitution 1, and shall
be designed to advance one or more principles such as
those set forth in Constitution 2.

KKREREK

5.1.8 Annual or Special Convention Delegates ....

5.1.3.1.1 With Voting Privileges. Each active member
and each member conference with voting privileges, as
specified in Constitution 3.3.2.2, shall be entitled to
one vote. —

 

12 See, also, Division I Council available on NCAA.org at:

 

www.NCAA.ore/governance/committees/division-i-council “The Division I Council is a high-level
group responsible for the day-to-day decision-making for Division I. Athletics directors,
athletics administrators, senior women administrators, faculty athletics representatives and

student-athletes serve on the Council.”) (emphasis supplied)

-57-

www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 61 of 116

168. Ina U.S. Senate hearing on NCAA sports, NCAA President Mark Emmert

explained:

[I]t’s important to understand that the NCAA is a
democratically governed, membership-led association ....
Members make rules through a representative process
much as you do in Congress.

Promoting the Well-Being and Academic Success of College Athletes: Hearing Before the
Senate Comm. on Commerce, Sci. and Transp., 113th Cong. 40 (2014) (statement of

Mark Emmert, President, NCAA).

C. The Role(s) of NCAA Member Schools in Enforcing NCAA Bylaws

169. As discussed in detail in Section III.D. The Role(s) of NCAA Staff in
Enforcing NCAA Bylaws, infra, the NCAA Enforcement staff is tasked with investigating
potential violations of NCAA bylaws and bringing charges. See NCAA Division I
Infractions Annual Report | 2017-18, at Infractions Snapshot, available on NCAA.org at:
http://www.NCAA. org/sites/default/files/18-
00697%20NCAA%20Infractions%20Annual%20Report_Final 150dpipdf.

170. The NCAA D1 Committee on Infractions decides cases brought by the
NCAA Enforcement Staff. Id.

171. The NCAA D1 Committee on Infractions:

is structured around a peer-review model and is
composed of as many as 24 (currently 22)
qualified representatives from member schools,
conferences and the public. This can include
university presidents, conference commissioners,
athletics directors, campus administrators, faculty
athletics representatives, former coaches, high-profile
members of the public and more. Members of the
committee deliberate, conclude if violations occurred,
prescribe appropriate penalties, then issue a written
decision. The committee also monitors schools on
probation.

.58-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 62 of 116

Id., at 5. (emphasis supplied).

172. The D1 Infractions Appeal Committee is also peer-reviewed and composed of
five (5) representatives from member schools, conferences and the public. Id., at 28-29.

173. Under NCAA D1 bylaws, NCAA member schools have “Shared Responsibility”
to report all potential violations regarding any Student Athlete, and to cooperate in the
investigation of any Student Athlete, including those attending another member school:

19.2 Expectations and Shared Responsibility ....

19.2.2 Member’ Responsibility to Report
Noncompliance. Each institution has an affirmative
obligation to report all instances of noncompliance to
the Association in a timely manner.

19.2.3 Responsibility to Cooperate. Current and
former institutional staff members or prospective or
enrolled student-athletes of member institutions have
an affirmative obligation to cooperate fully with and
assist the NCAA enforcement staff, the Committee on
Infractions and the Infractions Appeals Committee to
further the objectives of the Association and _ its
infractions program. The responsibility to cooperate
requires institutions and individuals to protect the
integrity of investigations and to make a full and
complete disclosure of any relevant information,
including any information requested by the enforcement
staff or relevant committees. Current and former
institutional staff members or prospective or enrolled
student-athletes of member institutions have an
affirmative obligation to report instances of
noncompliance to the Association in a timely manner
and assist in developing full information to determine
whether a possible violation has occurred and the
details thereof.

174. Failure to cooperate in an NCAA enforcement investigation is considered a
Severe Breach of Conduct (Level I Violation) subject to the highest penalties, including
competition penalties (e.g., postseason bans), financial penalties, scholarship veductions,
head coach restrictions, and recruiting restrictions. See NCAA D1 Bylaws 19.1.1(c), 19.9.5
and 19.9.7.

59-
www.StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 63 of 116

D. The Role(s) of NCAA Staff in Enforcing NCAA Bylaws

175. Ina U.S. Senate hearing on NCAA sports, NCAA President Mark Emmert
explained:

Nearly 1,100 NCAA member colleges and universities
work together to create rules .... Those rules are
administered by NCAA national office staff, which
also organize 89 national championships in 23 sports
and provides other resources to support student-athletes
and the schools they attend.

Promoting the Well-Being and Academic Success of College Athletes: Hearing Before the
Senate Comm. on Commerce, Sci. and Transp., 118th Cong. 45 (2014) (emphasis supplied).
176. Inthe same U.S. Senate hearing, NCAA President Emmert further explained:

college and university members have given the NCAA
the responsibility to explore potential NCAA violations.

Id., at 49. »
177. In its 2017-18 Division I Infractions Annual Report, the NCAA described roles
of NCAA staff in investigating and prosecuting NCAA rules violations and in supporting

peer-review adjudicative and appellate committees:

ENFORCEMENT

The enforcement staff, tasked with investigating
cases and bringing charges, has streamlined its
processes in recent years. Investigations into Level I
and II violations are moving more swiftly, all while the
enforcement staff processes a significantly higher
volume of violations each year. The enforcement
staff also has worked to make informed projections
about cases earlier, meaning that unsubstantiated or
less significant matters can be closed or processed
faster. Outside of cases, the enforcement staff
continues to develop’ relationships with
institutions, coaches and others in a continuing
effort to address threats to college sports
proactively.

-60-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 64 of 116

COMMITTEE ON INFRACTIONS

The Division I Committee on Infractions, which
decides cases brought by the enforcement group,
has focused on improving efficiencies in several areas.
The committee and staff who support it have made
efforts to educate members about the process at regional
rules seminars and conference meetings. They have
heightened focus on timeliness and docket management
and have increasingly relied on guidelines and data to
drive decisions and streamline processes. The committee
also has heightened its focus on consistency. Not only
has it operated within prescribed penalty guidelines,
but also it has engaged in ongoing efforts to review
violation and penalty data.

INFRACTIONS APPEALS COMMITTEE

The Infractions Appeals Committee is undergoing
important change as well. In the spring, the NCAA
office serving the committee appointed its first
managing director. The office soon will expand by
two staffers, who will be able to offer committee
members unprecedented support.

NCAA Division I Infractions Annual Report | 2017-18, at Infractions Snapshot, available on
NCAA.org at: http:/Awww.NCAA.org/sites/default/files/18-
00697%20NCAA%20Infractions%20Annual%20Report Final 150dpi.pdf. (emphasis
supplied).

178. The NCAA employs a Vice President for Enforcement. Id.

179. 58 percent of NCAA Enforcement Staff hold law degrees. /d., at 12.

180. 30 percent of NCAA Enforcement Staff have prior experience in a professional
investigative role. Id.

181. In addition to three NCAA staff members supporting the NCAA D1
Infractions Appeal Committee referenced in the Infractions Snapshot, see Paragraph 177,
supra, the NCAA D1 Committee on Infractions is supported by eight NCAA staff members

who “provide the group case management support, research, drafting, strategic planning

-61-
www.StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 65 of 116

and administrative support, and other duties as assigned by the committee chair.” Id., at
17.

182. The NCAA Di Manual describes investigative and prosecutorial duties of
NCAA Enforcement Staff in detail, including, among others duties: |

19.5.1 Enforcement Staff to Receive Information
and Conduct Investigations. Information regarding
an alleged failure to comply with the NCAA constitution
and bylaws or to meet the conditions and obligations of
membership shall be provided to the enforcement staff.
The enforcement staff shall determine whether an
investigation is warranted or whether the matter may
be resolved without a formal investigation. If an
investigation is warranted, the enforcement staff shall
conduct an investigation on behalf of the entire
membership to develop, to the extent reasonably
possible, all relevant information ....

KREEK

19.7.1 Notice of Allegations. Ifthe enforcement staff
determines after an investigation that there is sufficient
information to conclude that a hearing panel of the
Committee on Infractions could conclude that a
violation occurred, it shall issue a cover letter and notice
of allegations to the chancellor or president of the
institution involved (with copies to the faculty athletics
representative, the director of athletics and the
executive officer of the conference of which the
institution is a member). The institution and/or involved
individuals, if applicable, shall be given notice of the
alleged violation(s), the details of the allegations, the
possible level of each alleged violation, the processing
level of the case, the available hearing procedures and
the opportunity to answer the allegations. The notice of
allegations shall also identify the factual information
and aggravating and/or mitigating factors on which the
enforcement staff may rely in presenting the case ....

19.7.8 Submissions by Enforcement Staff. Within
60 days after the institution and involved individuals, if
any, submit written responses to the notice of
allegations, the enforcement staff shall submit a written
reply to the hearing panel, and pertinent portions to an
involved individual or institution. In addition to
submitting its reply and after the prehearing
conference, the enforcement staff shall prepare a

-62-
www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 66 of 116

statement of the case, which shall set forth a brief
history of the case, summary of the parties’ positions on
each allegation and a list of any remaining items of
disagreement. An involved individual will be provided
those portions of the statement in which he or she is
named.

19.7.4 Prehearing Conference. Within 60 days after
the institution and involved individuals, if any, submit
written responses to the notice of allegations, the
enforcement staff shall consult with institutional
representatives and other involved individuals in order
to clarify the issues to be discussed during the hearing,
make suggestions regarding additional investigation or
interviews that should be conducted to supplement a
response and identify allegations that the staff intends
to amend or withdraw. The enforcement staff shall
conduct independent prehearings with the institution
and/or any involved individuals, unless mutually agreed
by all parties to do otherwise.

KREEK

19.7.7.5 Appearance of Individuals at Hearings.
Except as otherwise provided herein or as ordered by
the chief hearing officer, hearing attendees shall be
limited to institutional representatives (Bylaw
19.7.7.5.2), involved individuals, enforcement staff
representatives, hearing panel members,
representatives from the office of the Committees on
Infractions, representatives from the NCAA office of
legal affairs, the audio recorder, court reporter and
other technical/support staff as permitted by the chief
hearing officer.

KRERE

19.10.83 Written Materials on Appeal ....

19.10.3.2 Response by Committee Appeals
Advocate. Within 30 days after receipt of an initial
submission in support of its appeal by an institution or
involved individual, the committee appeals advocate
shall submit a response to the Infractions Appeals
Committee ....

19.10.3.4 Enforcement Staff Statement. Within 10
days after the deadline for submission of all rebuttals,
the enforcement staff may provide a written statement
to the Infractions Appeals Committee regarding
perceived new information, errors, misstatements and
omissions relating to the initial submission(s), the

-63-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 67 of 116

committee appeals advocate’s response and/or rebuttal
documents.

19.10.5 Appeal Arguments. If one or more of the
appealing parties request an appeal oral argument, an
appeal oral argument may be conducted as set forth
below, subject to procedures promulgated by the
Infractions Appeals Committee or as otherwise directed
by the committee.

(a) Only those individuals identified in Bylaw
19.7.7.5 may attend the appeal oral argument ....

183. The NCAA Enforcement Staff has authority to enter into “plea deals” as to

Level I and II violations,}3 and to prescribe, or waive, penalties as to Level III violations:4

 

13 Level J and Level II violations include:

19.1.1 Severe Breach of Conduct (Level I Violation). A severe breach of conduct
is one or more violations that seriously undermine or threaten the integrity of the
NCAA Collegiate Model, as set forth in the constitution and bylaws, including any
violation that provides or is intended to provide a substantial or extensive recruiting,
competitive or other advantage, or a substantial or extensive impermissible benefit.
Among other examples, the following, in appropriate circumstances, may constitute a
severe breach of conduct:

(a) Lack of institutional control;
(b) Academic misconduct;
(c) Failure to cooperate in an NCAA enforcement investigation;

(d) Individual unethical or dishonest conduct, regardless of whether the
underlying institutional violations are considered Level I;

(e) A Bylaw 11.1.1.1 violation by a head coach resulting from an
underlying Level I violation by an individual within the sports
program;

(f) Cash payment or other benefits provided by a coach, administrative
or representative of the institution’s athletics interests intended to

secure, or which resulted in, enrollment of a prospective student-
athlete;

(g) Third-party involvement in recruiting violations in which
institutional officials knew or should have known about the
involvement;

(h) Intentional violations or reckless indifference to the NCAA
constitution and bylaws; or

(i) Collective Level II and/or Level III violations.

19.1.2 Significant Breach of Conduct (Level II Violation). A significant breach
of conduct is one or more violations that provide or are intended to provide more than
a minimal but less than a substantial or extensive recruiting, competitive or other

-64-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 68 of 116

19.6.1 Summary Disposition Election. In a case
involving Level I or Level II violations, the institution,
involved individuals and the enforcement staff may elect
to use the summary disposition procedures specified
below. To invoke the summary disposition procedures,
the enforcement staff, involved individuals, if
participating, and the institution must agree to summary
disposition ....

KREER

19.11.38 Authority to Prescribe Penalties. As
authorized by the Committee on Infractions, upon a
conclusion that one or more Level III violations occurred,
the vice president of enforcement, or his or her designee,
may determine whether a penalty is warranted and, if

 

14

advantage; include more than a minimal but less than a substantial or extensive
impermissible benefit; or involve conduct that may compromise the integrity of the
NCAA Collegiate Model as set forth in the constitution and bylaws. Among other
examples, the following may constitute a significant breach of conduct:

(a) Violations that do not rise to the level of Level I violations and are
more serious than Level III violations

(vb) Failure to monitor (such violations will be presumed Level TI but may
be deemed to be of a Level I nature if the failure is substantial or
egregious);

(c) Systemic violations that do not amount to a lack of institutional

control;

(d) Multiple recruiting, financial aid, or eligibility violations that do not
amount to a lack of institutional control;

(e) A Bylaw 11.1.1.1 violation by a head coach resulting from an
underlying Level II violation by an individual within the sport
- program; or

(f) Collective Level II violations.
Level III violations include:

19.1.3 Breach of Conduct (Level III Violation). A breach of conduct is one or
more violations that are isolated or limited in nature; provide no more than a
minimal recruiting, competitive or other advantage; and provide no more than a
minimal impermissible benefit. Among other examples, the following may constitute
a breach of conduct:

(a) Inadvertent violations that are isolated or limited in nature; or

(b) Extra-benefit, financial aid, academic eligibility and recruiting
violations, provided they do not create more than minimal
advantages.

-G5-
www .StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 69 of 116

so, prescribe and announce an appropriate penalty
pursuant to Bylaw 19.9.8.

Id.
E. The Applicable Joint Employment Test
184. The relevant test that courts use in determining whether multiple defendants
jointly employ an individual under the FLSA (and, in this case, the PMWA) is set forth in
In re Enterprise Rent-A-Car Wage & Hour Emp’t Practices Litig., 683 F.3d 462
(8d Cir. 2012).15
1. The Enterprise Rent-A-Car Joint Employment Test
185. The joint employment test in Enterprise Rent-A-Car includes, among
its factors:
i. The alleged employer's authority to hire and fire the

relevant employees;

ii. The alleged employer’s authority to promulgate work
rules and assignments and to set the employees’
conditions of employment: compensation, benefits, and
work schedules, including the rate and method of
payment;

iii. The alleged employers involvement in day-to-day
employee supervision, including employee discipline;
and

iv. The alleged employer's actual control of employee
records, such as payroll, insurance, or taxes.

Enterprise Rent-A-Car, 683 F.3d at 469.

 

15 But see, also, North American Soccer League v. NLRB, 613 F.2d 1379, 1382 (6th Cir. 1980)
(finding joint employment under the National Labor Relations Act in a sports league where, “the
League exercises a significant degree of control over essential aspects of the [member] clubs’ labor
relations, including but not limited to the selection, retention, and termination of the players, the
terms of individual player contracts, dispute resolution and player discipline,” and “each [member]
club granted the [League] authority over not only its own labor relations but also, on its behalf,
authority over the labor relations of the other member clubs.”) The National Labor Relations Act
applied in North American Soccer League actually defines employer more narrowly than the FLSA.
See Enterprise Rent-A-Car, 683 F.3d at 467-68 (“the FLSA defines employer ‘expansively,’ and with
‘striking breadth.’ The Supreme Court has even gone so far as to acknowledge that the FLSA’s
definition of an employer is ‘the broadest definition that has ever been included in any one act.”)

-66-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 70 of 116

186. An analysis under this test demonstrates that Mr. Johnson and the members
of the Proposed FLSA Collective (as defined infra, Paragraphs 250 and 251) and the
Proposed Pennsylvania Class (as defined infra, Paragraphs 261 and 262) were/are all jointly
employed by Defendants and the Proposed Defendant Class (as defined infra, Paragraph 293)

under the applicable law.

i, Enterprise Rent-A-Car Factor No. 1
The alleged employer’s authority to hire and fire the relevant

employees

187. An NCAA D1 member school does not have unilateral discretion to recruit,
hire, suspend or fire Student Athletes pursuant to a myriad of NCAA bylaws set forth in the
NCAA D1 Manual, including:

e NCAA D1 Bylaw Article 10 Ethical Conduct

e NCAA D1 Bylaw Article 12 Amateurism and
Athletics Eligibility

e NCAA DI Bylaw Article 13 Recruiting
¢ NCAADI1 Bylaw Article 14 Academic Eligibility
e NCAADI Bylaw Article 15 Financial Aid

e NCAADI1 Bylaw Article 17 Playing and
Practice Seasons

See, e.g., Summary of NCAA Eligibility Regulations - NCAA Division I, attached hereto as
Exhibit 8.

188. NCAA D1 member schools are required to use the NCAA Eligibility Center
to determine the initial eligibility of a prospective Student Athlete. See NCAA D1 Bylaws

12.1.1.1 Amateurism Certification Process and 14.1.2.5 NCAA Eligibility Center.

-67-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 71 of 116

189. Recruitment of prospective Student Athletes by NCAA D1 member schools is
subject to numerical limitations on, among other things:

e Contacts, defined as “any face to face encounter between
a prospective student-athlete or the prospective student-
athlete’s parents, relatives or legal guardians
regardless of whether any conversation occurs. See, e.g.,
NCAA D1 Bylaws 13.02.4 and 13.1.5.

e Evaluations, defined as “any off-campus activity
designed to assess the academic qualifications or
athletics ability of a prospective student-athlete.” See,
e.g., NCAA D1 Bylaws 13.02.7 and 13.1.7.

¢ Telephone Calls. See, eg., NCAA D1 Bylaw 13.1.3.1.8

(‘Once an institution reaches the applicable limit on

telephone calls to a prospective student-athlete [] for a

particular time period [], the institution may not initiate

an additional telephone call during the same time

~ period, even if no direct conversation occurs during the
additional call (e.g., voicemail message).”) _

190. Recruiting Contacts, Evaluations and Telephone Calls are further restricted to
“Periods of Recruiting Activities,” including:

Contact Period. A contact period is a period of time
when it is permissible for authorized athletics
department staff members to make in-person, off-
campus recruiting contacts and evaluations.

Evaluation Period. An evaluation period is a period of
time when it is permissible for authorized athletics
department staff members to be involved in off-campus
activities designed to assess the academic qualifications
and playing ability of prospective student-athletes. No
in-person, off-campus recruiting contacts shall be made
with the prospective student-athlete during an
evaluation period.

Quiet Period. A quiet period is a period of time when
it is permissible to make in-person recruiting contacts
only on the institution’s campus. No in-person, off-
campus recruiting contacts or evaluations may be made
during the quiet period.

-68-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 72 of 116

Dead Period. A dead period is a period of time when it
is not permissible to make in-person recruiting contacts
or evaluations on or.off the institution’s campus or to
permit official or unofficial visits by prospective student-
athletes to the institution's campus. It remains
permissible, however, for an institutional staff member
to write or telephone a prospective student-athlete
during a dead period.
NCAA D1 Bylaw 18.02.5.

191. NCAA D1 member schools are prohibited from offering certain inducements to
recruit prospective Student Athletes. See NCAA D1 Bylaw 13.2.1.1.

192. NCAA D1 member schools are subject to annual limitations on the total
number and value (equivalencies) of athletic scholarships, per sport, that can be offered to
recruit prospective Student Athletes or retain Student Athletes. See NCAA D1 Bylaw 15.5.

193. Through the 2017-18 academic year, an NCAA D1 member school had to
request permission to recruit a prospective transfer Student Athlete attending another school
— from the attended school. See 2017-18 NCAA D1 Bylaw 13.1.1.3.

194. Through the 2017-18 academic year, permission to recruit a prospective
transfer Student Athlete attending another school could be denied by the attended school, or
conditioned by the attended school on the inability to offer an athletic scholarship to the
prospective transfer Student Athlete for one academic year. Id.

195. After the 2017-18 academic year, NCAA D1 member schools may still
separately adopt NCAA member conference rules that require permission to recruit a
prospective transfer Student Athlete. See Paragraph 159, supra.

196. Even ifan NCAA D1 member school is cleared to hire a transfer Student

Athlete, the transfer Student Athlete ordinarily is not permitted to work for her/his new

school for one academic year after the transfer. See NCAA D1 Bylaw 14.5.5.

-69-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 73 of 116

197. NCAAD1 member schools are continually “responsible for certifying the
eligibility of student-athletes under the terms of the constitution, bylaws or other legislation
of the Association before permitting a student-athlete to represent the institution in
intercollegiate competition.” See NCAA D1 (Constitution) Bylaw 3.2.4.3.

198. As part of their continual responsibility for certifying Student Athlete
eligibility, NCAA D1 member schools are “obligated immediately to apply all applicable rules
and withhold ineligible student-athletes from all intercollegiate competition.” Id.

199. Failure to comply with NCAA bylaws related to recruiting, hiring, suspending
or firing Student Athletes, or to the continual responsibility to certify Student Athlete
eligibility, ordinarily constitutes a Level III violation. See NCAA D1 Bylaw 19.1.3 (b).

200. Fora Level III violation, NCAA Enforcement Staff may seek, or prescribe, the
following penalties: |

e Preclude Hiring (“Termination of the recruitment of a
prospective student-athlete by the institution ...”); or

¢ Require Suspension or Firing (“not allow the student-
athlete to participate in intercollegiate athletics unless
and until his or her eligibility is restored by the
Committee on Student-Athlete Reinstatement ...”)
See NCAA D1 Bylaws 19.9.8(a) and 19.11.38.

201. Multiple violations of NCAA bylaws related to recruiting, hiring, suspending
or firing Student Athletes, or to the continual responsibility to certify Student Athlete
eligibility, could constitute either a Level I or II violation. See NCAA D1 Bylaws 19.1. 1(3)
and 19.1.2(d).

202. For Level I or II violations, NCAA Enforcement Staff may seek, or agree to,

penalties including, but not limited to:

¢ Competition Penalties (i.e., limitations on postseason)

e Financial Penalties

-70-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 74 of 116

e Scholarship Reductions
e Head Coach Restrictions

e Recruiting Restrictions

See NCAA D1 Bylaw 19.9.5.

il. Enterprise Rent-A-Car Factor No. 2
The alleged employer’s authority to promulgate work rules and
assignments and to set the employees’ conditions of employment:
compensation, benefits, and work schedules, including the rate and

method of payment

203. An NCAA D1 member school does not have unilateral discretion to set
conditions of Student Athlete employment, e.g., pay, benefits, rules, assignments, schedules
and tenure, pursuant to a myriad of NCAA bylaws set forth in the NCAA D1 Manual,
including:

e NCAA D1 Bylaw Article 12 Amateurism and
Athletics Eligibility

« NCAA D1 Bylaw Article 16 Awards, Benefits and
Expenses for Enrolled Student-Athletes

* NCAA D1 Bylaw Article 17 Playing and
Practice Seasons

204. NCAA D1 member schools are prohibited from offering a salary, gratuity or
compensation, or division or split of surplus (e.g., bonuses, game receipts), to Student Athletes.
See NCAA D1 Bylaw 12.1.2.1.

205. Permissible benefits (e.g., participation awards of limited value not for resale;
complimentary tickets not for resale; snacks and nutritional supplements; and entertainment)
and non-permissible benefits (e.g., loan; automobile or use of one; and transportation) are

enumerated in NCAA D1 Bylaw Article 16.

-71-
www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 75 of 116

206. Mandatory benefits are also enumerated, including academic counseling/
support services; life skills programs; medical treatment by a designated team physician;
and insurance coverage for medical expenses resulting from athletically related injuries of
equal or greater value than the deductible of the NCAA catastrophic injury insurance
program. See NCAA D1 Bylaw 16.3.1 and (Constitution) Bylaws 3.2.4.8 and 3.2.4.16.

207. NCAA D1 member schools are required to administer a drug testing program
for Student Athletes. See NCAA D1 (Constitution) Bylaw 3.2.4.7.

208. Playing and Practice Seasons and Off-Seasons, for all sports, are regulated
under NCAA D1 Bylaw Article 17, including, among other regulations:

e Enumeration of Required Athletically Related Activities:

(a) Compliance meetings

(b) Organized team promotional activities

(c) Recruiting activities

(d) Media activities

(e) Fundraising events

(f) Community service events

(g) Team-building activities

(h) Travel to and from away-from-home competition.
See NCAA D1 Bylaw 17.02.14.

e Limitations on Countable Athletically Related Activities
(CARA) (i.e., activities supervised by school staff):

4 hours per day and 20 hours per week during
Playing and Practice Season

8 hours per week during the Off-Season

Prohibiting CARA during a continuous 8 hours
between 9 p.m. and 6 a.m.

Requiring one day off during a 7 day week in
Playing and Practice Season

-72-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 76 of 116

Requiring a 7 day break after Playing and
Practice Season and 14 more days off during the
academic year

See NCAA D1 Bylaws 17.7.7.1, 17.1.7.2, 17.1.7.4, 17.1.7.8,
17.1.7.9.6, and 17.1.7.9.7,

e Recording of CARA hours on timesheets maintained by
supervising school staff.

See NCAA D1 Bylaw 17.1.7.3.4.

209. An NCAA D1 member school may not permit a Student Athlete to represent it
in an NCAA sport once the Student Athlete has participated in that NCAA sport four
seasons; moreover, the Student Athlete must complete those four seasons within five years
from the first semester or quarter s/he first registered at a school (i.e., the “Five Year Rule”).
See NCAA D1 Bylaw 12.8.

210. Failure to comply with NCAA bylaws related to work rules, assignments,
schedules and tenure ordinarily may constitute a Level II or III violation. See NCAA D1
Bylaws 19.1.2(a), (b), (c), and (f), and 19.1.3; Paragraphs 200 through 202, supra, regarding
penalties that the NCAA Enforcement Staff may seek, agree to, or prescribe.

211. Cash payment or other benefits provided by a coach, administrative or
representative of the institution’s athletics interests is considered a Severe Breach of
Conduct and Level I violation. See NCAA D1 Bylaw 19.1.1(f); Paragraph 202, supra,

regarding penalties that the NCAA Enforcement Staff may seek or agree to.

iii. Enterprise Rent-A-Car Factor No. 3
The alleged employer’s involvement in day-to-day employee
supervision, including employee discipline
212. An NCAA D1 member school does not have unilateral discretion to discipline -
Student Athletes because NCAA bylaws: (i) restrict the grounds for a school to reduce or
cancel an athletic scholarship during the period of its award to only disciplinary reasons;
(ii) require suspension or firing of a Student Athlete if s/he has violated any bylaw related to

-73.-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 77 of 116

eligibility; and (iii) subject a school’s “home team” Student Athletes to discipline meted out
by NCAA Enforcement Staff and/or panels of the peer-review NCAA D1 Committees on
Infractions and Infractions Appeals composed of representatives from competing schools.
See NCAA D1 Bylaws 12.11.1, 15.3.4.2, 15.3.4.3, 19.3.4 and 19.4.3; and Paragraphs 169
through 188, supra.

213. An NCAA D1 member school may reduce or cancel an athletic scholarship
during the period of its award for the following disciplinary reasons if the recipient:

(a) “Renders himself or herself ineligible for intercollegiate
competition”

(b) “Fraudulently misrepresents any information on an
application, letter of intent or financial aid agreement”

(c) “Engages in serious misconduct warranting substantial
disciplinary penalty (e.g., “found to have engaged in
misconduct by the university's regular student
disciplinary authority, even if the loss-of-aid requirement
does not apply to the student body in general”)”

See NCAA D1 Bylaws 15.3.4.2 and 15.3.4.2.4.

214. An NCAA D1 member school may not reduce or cancel an athletic scholarship
during the period of its award on the basis of the Student Athlete’s athletics ability,
performance or contribution to a team’s success. See NCAA D1 Bylaw 15.3.4.3.

215. NCAA D1 member schools are required to continually verify and certify the
eligibility of Student Athletes under NCAA bylaws before permitting them to participate in
NCAA competition, and are obligated to immediately suspend or fire Student Athletes
determined to be ineligible by the school, subject to penalties sought, agreed to, or prescribed
by NCAA Enforcement Staff. See Paragraphs 197 through 202, supra.

216. Ifa Student Athlete is determined to be ineligible through action brought by
the NCAA Enforcement Staff, the attended NCAA D1 member school is required to suspend
or fire that Student Athlete upon notice of the violation. See NCAA D1 Bylaw 19.9.11.

-74-
www StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 78 of 116

217. If, after notice, an NCAA D1 member school fails to suspend or fire a Student
Athlete determined to be ineligible through action brought by the NCAA Enforcement Staff,
the attended NCAA D1 member school is “required to show cause to the Committee on
Infractions why additional penalties should not be prescribed for a failure to abide by the
conditions and obligations of membership.” Id.

218. A Show-Cause Order for failure to suspend or fire a Student Athlete
determined to be ineligible through action brought by the NCAA Enforcement Staff
constitutes a Level I or II violation and penalty. See NCAA D1 Bylaw 19.9.5.4.

219. In addition to the suspension or firing of a Student Athlete determined to be
ineligible through action brought by the NCAA Enforcement Staff, the individual records
and performances of the ineligible Student Athlete may be vacated and individual awards of
the ineligible Student Athlete may be required to be returned. See NCAA D1 Bylaw
19.9.7(g)(1) and (8).

220. Furthermore, an NCAA D1 member school’s “home team” Student Athletes
are subject to discipline meted out by NCAA Enforcement Staff and/or panels of the peer-
review NCAA D1 Committees on Infractions and Infractions Appeals composed of
representatives from competing schools having no conflicts of interest, 1.e., not “directly
connected with an institution under investigation.” See Paragraphs 169 through 183, supra;

NCAA D1 Bylaws 19.3.4 and 19.4.3.

iv. Enterprise Rent-A-Car Factor No. 4
The alleged employer's actual control of employee records, such as
payroll, insurance, or taxes
221. The NCAA Eligibility Center maintains all records related to the initial
determination of Student Athlete eligibility. See, e.g., NCAA D1 Bylaws 12.1.1.1

Amateurism Certification Process and 14.1.2.5 NCAA Eligibility Center.

-75-
www.StudentAthletePay.com

 

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 79 of 116

222. An NCAA D1 member school is required to provide the NCAA Eligibility
Center with any additional information if the school “has cause to believe that a prospective
student-athlete’s amateur status has been jeopardized” and report to the Eligibility Center -
“all discrepancies in information related to a student-athlete’s amateurism certification.”
See NCAA D1 Bylaws 12.1.1.1.2.2.

223. Pursuant to a Student Athlete consent form, the NCAA receives, and
maintains, records regarding any injury, illness, or medical treatment related to or affecting
a Student Athlete’s training for and participation in NCAA sports. See NCAA Student-Athlete
Authorization/Consent for Disclosure of Protected Health Information for NCAA-Related
Research Purposes, attached hereto as Exhibit T.

224. NCAA D1 member schools are required to make certain records available for
examination upon request to the NCAA, including:

e Student-Athlete Statement.

Prior to participation in intercollegiate competition each
academic year, a student-athlete shall sign a statement
in a form prescribed by the Council in which the student-
athlete submits information related to eligibility,
recruitment, financial aid, amateur status, previous
positive-drug tests administered by any other athletics
organization and involvement in organized gambling
activities related to intercollegiate or professional
athletics competition under the Association’s governing
legislation. Failure to complete. and sign the statement
shall result in the student-athlete’s ineligibility for
participation in all intercollegiate competition.

See NCAA D1 Bylaws 12.7.2 and 12.7.2.2(b)

e Drug-Testing Consent Form.

See NCAA D1 Bylaws 12.7.3 and 12.7.3.2(c).

e Squad List.

To be eligible to represent an institution in
intercollegiate athletics competition, a student-athlete
shall be included on the institution’s squad-list form.

-76-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 80 of 116

See NCAA D1 Bylaws 15.5.11 and 15.5.11.2.1(a).

225. Furthermore, as part of “Expectations and Shared Responsibility” under the
NCAA D1 Bylaw Article 19 Infractions Program, NCAA D1 member schools are required to
produce all Student Athlete records relevant to, or are requested for, any investigation
conducted by NCAA Enforcement Staff and/or panels of the peer-reviewed NCAA D1
Committees on Infractions and Infractions Appeals composed of representatives from
competing schools having no conflicts of interest, i.e., not “directly connected with an
institution under investigation.” See Paragraphs 169 through 183, supra; NCAA D1

Bylaws 19.2.3, 19.3.4 and 19.4.3.

IV. STUDENT ATHLETES ARE NoT EXEMPT FROM THE PROTECTIONS OF
WAGE AND HOUR LAWS

226. The FLSA does not include, among its employee exemptions, any reference to
“amateurism,” “amateur,” “athletic,” “athlete” or “student athlete.” See 29 U.S.C. § 213.
227. Student Athletes do not meet criteria for volunteer status under the FLSA.

See 29 U.S.C. § 203(e)(4);16 29 U.S.C. § 203(e)(5);27 FOH § 10b03(c).18

 

16 29 U.S.C. § 203(e)(4) exempts:

any individual who volunteers to perform services for a public agency
which is a State, a political subdivision of a State, or an interstate
governmental agency, if the individual receives no compensation or is
paid expenses, reasonable benefits, or a nominal fee to perform the
services for which the individual volunteered; and such services are
not the same type of services which the individual is employed to
perform for such public agency.

(emphasis supplied).
The Code of Federal Regulations further elaborates:

An individual who performs hours of service for a public agency for
civic, charitable, or humanitarian reasons, without promise,
expectation or receipt of compensation for services rendered, is
considered to be a volunteer during such hours ....

29 CFR § 553.101. (emphasis supplied).
17 29 U.S.C. § 203(e)(5) exempts:

-77-
www. studentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 81 of 116

Vv. DEFENDANTS’ VIOLATIONS OF THE WAGE AND HOUR LAWS ARE WILLFUL
A. The Livers v. NCAA Willfulness Test
228. The Livers Court articulated a two-step test for evaluating the willfulness of
NCAA and NCAA member school conduct:
1. Did Defendants rely on the U.S. Department of Labor Field

Operations Handbook (“FOH”) § 10b03(e) in failing to classify and
pay Student Athletes as employees?

 

individuals who volunteer their services solely for humanitarian
purposes to private non-profit food banks and who receive from the
food banks groceries.

(emphasis supplied).
18 FOH § 10b03(0) states, in relevant part:

In many cases the nature of religious, charitable, and similar
nonprofit organizations and schools is such that individuals may
volunteer their services in one capacity or another, usually on a part-
time basis, not as employees or in contemplation of pay for the
services rendered. For example, members of civic organizations may
help out in a sheltered workshop; women’s organizations may send
members or students into hospitals or nursing homes to provide certain
personal services for the sick or the elderly; mothers may assist in a
school library or cafeteria as a public duty to maintain effective services
for their children; or fathers may drive a school bus to carry a football
team or band on a trip. Similarly, individuals may volunteer to perform
such tasks as driving vehicles or folding bandages for the Red Cross;
working with children with disabilities or disadvantaged youth; helping
in youth programs as camp counselors, scoutmasters, or den mothers;
providing child care assistance for needy working mothers; soliciting
contributions or participating in benefit programs for such
organizations; and volunteering other services needed to carry
out their charitable, educational, or religious programs. The fact
that services are performed under such circumstances is not sufficient
to create an employer-employee relationship.

(emphasis supplied). See, e.g., Acosta v. Cathedral Buffet, Inc., 887 F.3d 761, 766-69 (6th Cir. 20 18)
(“[W]hen a religious organization undertakes a commercial endeavor, its workers are only covered
under the FLSA if they ‘engage in those activities in expectation of compensation.’ Tony & Susan
Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 302 (1985) .... The [FLSA] does not go so far as to regulate
when, where, and how a person may volunteer her time to her church. After all, the giving of one’s
time and money through religious obligation is a common tenet of many faiths .... [S/piritual coercion
cannot stand in for the economic coercion that the FLSA and the Alamo decision require.”) (emphasis
supplied); Tony & Susan Alamo Found. (“volunteers” for a religious foundation — former “drug
‘addicts, derelicts, or criminals before their conversion and rehabilitation by the Foundation” — were
economically coerced to perform services in order to continue receiving in-kind benefits upon which they
were dependent, incl. food, clothing and shelter; thus, these “volunteers” were in fact employees.)

-78-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 82 of 116

2. If the Answer to No. 1 is “Yes,” had such reliance been reasonable
in light of:

(a) the requirement in FOH § 10b03(e) that an activity be
“conducted primarily for the benefit of the participants
as part of the educational opportunities provided to the
students by the school” in order for the activity not to be
work of the kind contemplated by the FLSA, eg.,
student-run groups, such as student-run, interscholastic
Club Sports; and/or

(b) similarities between Student Athlete performance
outside the classroom and that of students involved in
Work Study.

Livers, 2018 U.S. Dist. LEXIS 124780, at *11-13.19

 

19 The Livers Court concluded, in relevant part:

The Amended Complaint plausibly states a willful FLSA
violation sufficient to survive at the Motion to Dismiss stage.
Plaintiff has added an allegation to the Amended Complaint that
NCAA member schools understood that Scholarship Athletes are
directly comparable to students employed in work study programs,
individuals who are classified as employees under the FLSA. The
Amended Complaint includes detailed factual allegations comparing
and contrasting Scholarship Athletes and students involved in work
study programs in order to demonstrate that Scholarship Athletes’
performance outside the classroom is similar in many ways to that of
students involved in work study, and in fact that it is more arduous and
time consuming. The Amended Complaint also includes detailed factual
allegations contrasting the experience of Scholarship Athletes and
students involved in work study programs to that of students involved
in student-run groups, to demonstrate that this latter group is subject
to much less discretionary control by college supervisory staff, and that
members of student-run groups often engage in activity related
to educational programming in the course of participation in
these groups whereas the Scholarship Athlete and work study
experience is strictly non-academic in nature. Finally,
Villanova’s website, like the websites of many other NCAA
member schools, excludes NCAA athletics from its directory of
student-run groups.

These allegations permit the plausible inferences that
Scholarship Athletes, like their work study counterparts, fall
within employee status under the FLSA, and that Defendants
Villanova and the NCAA were aware of this when they chose not
to pay them, suggesting reckless disregard of the alleged duty.

In his Amended Complaint Plaintiff also alleges new facts dealing with
willfulness and the FOH guidance at issue. Plaintiffs allegation that
over the course of a decade-plus public debate during which college
administrators, athletic directors; and coaches have publicly asserted

-79-
www. StudentAthletePay.com

 

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 83 of 116

229. An analysis under this test demonstrates that Defendants and the Proposed
Defendant Class (as defined infra, Paragraph 293) have been violating wage and hour laws

willfully.
1, Defendants Never Relied upon DOL FOH § 10b03(e) in Failing
to Classify and Pay Student Athletes As Employees

230. In Livers (Phillips) v. NCAA, the NCAA and Villanova asserted, during a
“willfulness” hearing on November 1, 2018, that they had relied upon FOH § 10b03() in

failing to classify and pay Student Athletes as employees:

COURT: My. Katz, did your clients rely on the FOH?
Do you want — can you answer that?

MR. KATZ: Well, yes, Your Honor. Certainly the FOH
is part of the legal background against
which my clients made their decisions.

Livers v. NCAA: Mot. Hr’g Tr., Nov. 1, 2018 (ECF 97), at 16:7-11.
231. Plaintiff Phillips then served the NCAA and Villanova with Second Requests
for Production of Documents on February 1, 2019, including Request No. 1:
All Communications and Documents referring or related

to FOH § 10b03(e) that also refer to or relate in any way
to classification of student athletes as school employees.

 

reasons for the refusal to pay student athletes a wage, no such person
has ever professed reliance on Section 10b03(e) as one such
justification, casts doubt on the argument that the existence of the
FOH guidance makes Defendants’ decision in this regard reasonable.

More specifically, these allegations permit a plausible inference
that Defendants did not rely on the FOH guidance in making
this decision. As such, at the Motion to Dismiss stage it remains
an open fact question what impact, if any, the FOH guidance
had on Defendants’ thought process and reasoning behind the
decision not to pay Plaintiff and other student athletes. This
Court cannot say, at this stage, that the existence of the FOH
guidance renders Defendants’ decision reasonable, and
therefore not a willful violation of the FLSA, as a matter of law.

(emphasis supplied).

-80-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 84 of 116

See Defs.’ Objections to Pl.’s Second Set of Doc. Reqs., at No. 1, attached hereto as Exhibits J
and K.

232. In response to Plaintiff Phillips’ Second Requests for Production of
Documents, No. 1, the NCAA and Villanova admitted that they, in truth, never relied upon
FOH § 10b03(e) in failing to classify and pay Student Athletes as employees:

[Alfter a diligent search and reasonable inquiry,
no responsive documents exist within Defendant's
possession, custody, or control.

Id. (emphasis supplied).

2. At All Relevant Times, Defendants Understood That FOH §
10b03(e) Applies to Student-Run Groups (incl. Interscholastic
Club Sports), But Not to NCAA Sports

233. In any event, FOH § 10b03(e) clearly does not apply to NCAA Sports.
234. FOH § 10b038(e) states, in relevant part:

As part of their overall educational program, public or
private schools and institutions of higher learning may
permit or require students to engage in activities in
connection with dramatics, student publications, glee
clubs, bands, choirs, debating teams, radio stations,
intramurals and interscholastic athletics and other
similar endeavors. Activities of students in such
programs, conducted primarily for the benefit of
the participants as part of the educational
opportunities provided to the students by the
school or institution, are not work of the kind
contemplated by section 3(g) of the Act and do not result
in an employer-employee relationship between the
student and the school of institution.

(emphasis supplied).

235. For the reasons set forth in Paragraphs 56 through 125, supra, at all relevant
times, Defendants understood that NCAA sports are not “conducted primarily for the
benefit of the participants as part of the educational opportunities provided to the students”

as required to meet the criteria set forth in FOH § 10b03¢e).

-31-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 85 of 116

236. The NCAA and Villanova admit student-run groups meet the criteria set forth
in FOH § 10b03(e). See Livers (Phillips) v. NCAA: Answer (ECF 130), at § 119 and 120.

237. For reasons set forth in Paragraphs 238 through 242, infra, student-run groups
are “conducted primarily for the benefit of the participants as part of the educational
opportunities provided to the students.” See FOH § 10b03(e).

238. The NCAA and Villanova admit that student-run groups such as dramatics,
publications, glee clubs, bands, choirs, debate and radio stations can be related or relevant to
an academic degree program. See Livers (Phillips) v. NCAA: Answer (ECF 130), at { 106.

239. The NCAA and Villanova admit that students in student-run groups can be
solely or principally responsible for leadership, organization and decision-making and
faculty involvement in student-run groups can be in an advisory capacity. Id., at { 103.

240. NCAA D1 member schools, like Villanova, characterize student-leadership,
student-organizing, and student-decision-making in student-run groups as providing
educational benefits to participants and also encourage and/or recognize the connection of
some student-run groups to academic faculty advisors and/or academic departments.

See, e.g., Livers (Phillips) v. NCAA: Villanova’s Resp. to Pl.’s First Set of Reqs. for Admis.
(Ex. F), at No. 6.

241. In fact, NCAA D1 member schools describe student-leadership, student-
organizing and student-decision-making in student-run interscholastic Club Sports as
educational experiences distinctly different from NCAA sports. For example (as posted
October 28, 2017, and memorialized in Livers v. NCAA and Exhibit U attached hereto):

Lafayette College

Sports clubs at Lafayette are student-initiated and
student-run organizations that depend on a membership.
Members are fully involved in the club’s leadership,
decision-making, and organization. Each club has been

-82-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 86 of 116

founded and is governed by the executive board of that
particular club.

See Sports Clubs on Lafayette.edu at
https://vecreation.lafayette.edu/sportsclubs/.

Varsity sports [i.e., NCAA sports] are sponsored by the
College and funded through the operating budget, NCAA
funding, revenue generated through various events, and
gifts from generous donors. Sports clubs are not
sponsored by the college, but by Student Government in
response to student interest and initiative. The primary
sources of funding for sports clubs are student activity
fees (distributed at the discretion of Student
Government), sport club member dues, fundraising
activities, and gifts from generous donors.

Unlike varsity sports, sport clubs are student-run
organizations who decide for themselves their level of
competitiveness, whether or not they will hire a coach or
instructor, how often they will practice, and if they will
continue to exist at all .... [Sport clubs] participate in
competitions with clubs from other institutions (in many
cases as a member of a specific league), and others enter
a variety of weekend tournaments.

See Sport Clubs Frequently Asked Questions on Lafayette.edu
at http://recreation. lafayette.edu/sport-clubs-faqs/.

Lehigh University

[T]he intention is to offer club competition at the
highest level and student commitment, including
expanded practice and extramural competitions on a
regular and formal basis within the club sport model ....

The primary differences between Club Sports and
Varsity Intercollegiate Sports [i.e., NCAA athletics] are
the funding sources associated with participation and
the wide range of commitment levels regarding time and
competitiveness. At the intercollegiate level, the
institution has made the commitment to sponsor the
sport under NCAA and Patriot League Division I
guidelines. A Club Sport is one that is initiated and
must be sustained by student interest. The club is self-
directed under the Club Sports guidelines with a
combination of resources from student senate funds,
dues and/or their own fundraising initiatives.

-83-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 87 of 116

See Club Sports-Competitive Levels (Club Varsity) on LehighSports.com at
http://www.lehighsports.com/sports/2013/6/3/GEN_0603134752.aspx?id=3.

Seton Hall University

[Club sports] practice regularly and participate in
extramural competition .... [but] should not be mistaken
for [NCAA] sports that are also supported by the
department. In a club, the members assume the financial
responsibilities and assist in organization. There are no
athletic scholarships available for club sport participants.

See Club Sports on SHUPirates.com at
http:/Awww.shupirates.com/sports/2016/7/10/recreation-seha-

club-sports-html. aspx.

Students in each club are responsible for the internal
organization and conduct of their club .... The
management and organization of a club sport is an
educational experience providing many challenges
for students, such as: writing their constitution
and by-laws, conducting club meetings,
establishing dues to offset club expenditures,
planning fund raising projects, coordinating
practices, competition and_ special events,
publicizing club events ....

See Club Sport Manual, at 1, on SHUPirates.com at
http:/Awww.shupirates.com/documents/2016/7/14//club%20sport
%20manual%202011%20final.pdf?id=2336. (emphasis
supplied).

Saint Joseph’s University

Voluntarily organized by students, club sports exist for
the purpose of furthering a common interest in a physical
activity .... Students elect their own officers, draft their
own constitution, request facility space, get approval for
and make travel arrangements, schedule contests with
other teams, develop contracts with officials, fundraise
and manage their budget.

See Club Sports on SJU.edu at
https://sites.sju.edu/recreation/club-sports/.

-84-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 88 of 116.

(Another member school in the Defendant Class, Mount St. Mary’s University, explains that,
“sunning a club sports team is a lot like running your own business.” See Club Sports on
MSMary.edu at http://msmary.edu/student-life/recreation/elub-sports/.)

242. The NEw YORK TIMES similarly described student-run, interscholastic
Club Sports as educational experiences distinctly different from NCAA sports:

In intercollegiate club sports, there are no athletic
scholarships, no adoring crowds and minimal adult
leadership.

Institutional financing is meager and hard work
abundant, with dozens of volunteer hours required from
the athletes just to put on a single game or match.

It’s college athletics without the pageantry or
prerogative, and that’s the way athletes in club
sports like it. They devise the practices, make
the team rules, decide whom to play and when,
raise the money for uniforms and game officials,
schedule the hotel and travel arrangements and
manage the paperwork.

“It’s a ton of work, but we do it because we take
ownership of our team,” said David Gerstle, the player-
coach of Yale’s club water polo team, which like most
club teams operates largely outside the purview of the
university athletic department ....

KEEKK

An estimated two million college students play
competitive club sports compared with about 430,000
involved in athletics governed by the National Collegiate
Athletic Association and the National Association of
Intercollegiate Athletics.

The less restrictive nature of club teams has also been a
magnet for the thriving nontraditional sports market ....
[C]lub teams are competing for national championships in
bass fishing, ballroom dancing and Brazilian martial arts.

Because of this independent and inclusive spirit,

competitive club sports have emerged as an alternative
‘to the  semiprofessional, regulated, commercial

environment of modern, elite college athletics ....

KEEKK

-85-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 89 of 116

The ability to balance one’s academic, athletic and social
life is an apparent draw to the club sports model. Chip
Spear, a volunteer coach for the Yale water polo team,
said that one of his players was a member of the
Whiffenpoofs, Yale’s celebrated a cappella group.

“He misses some practices for their engagements,” said
Spear, who played water polo at Yale when it was still a
varsity sport. “The team works it out because all
practices are not mandatory. I’m not sure how that
would have worked on a varsity team.” Students say
they sometimes choose a club sport (like sailing) for
cultural or lifestyle reasons or because it was not
available in high school (like Ultimate Frisbee).

In either case, the students shape and influence the
makeup and philosophy of the team, and tailor their
commitment to it.

College administrators said they put club sports in
the same category as student development.

Bill Pennington, “Rise of College Club Teams Creates a Whole New Level of Success,”
NEW YORK Times, Dec. 2, 2008. (emphasis supplied).

243. By contrast to student-run groups, in which NCAA D1 member schools
characterize student-leadership, student-organizing, and student-decision-making as
educational experiences and benefits for participants, in Work Study and NCAA sports,
full-time school staff supervise participants, i.e., full-time school staff are responsible
for managerial leadership, organizing and decision-making.

244. By contrast to student-run groups and for the reasons set forth in Paragraphs
56 through 125, and 236 through 243, supra, at all relevant times, Defendants understood
that NCAA sports are not “conducted primarily for the benefit of the participants as part of
the educational opportunities provided to the students.” See FOH § 10b03(e).

245. NCAA D1 member schools, like Villanova, publish student-run group

directories on their websites, the hyperlinks to which are incorporated into Defendant NCAA

-26-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 90 of 116

Division I Websites | Student-Run Interscholastic Club Sports v. NCAA-Regulated Sports,
attached hereto as Exhibit U.

246. NCAAD1 member schools’ student-run group directories track the list in FOH
§ 10b03(e), including dramatics, student publications, glee clubs, bands, choirs, debating
teams, radio stations, intramurals and interscholastic Club Sports. Id.

247. NCAA D1 member school’s student-run group directories expressly exclude
NCAA sports, and expressly distinguish student-run interscholastic Club Sports from
NCAA sports. Id.

248. NCAA D1 member schools’ student-run group directories demonstrate that
NCAA D1 member schools understood FOH § 10b03(e) to only apply to student-run groups
and not to NCAA sports. See, also, Paragraph 236, supra (regarding Defendants’ admission

that student-run groups meet the criteria set forth in FOH § 10b03(e)).

3. At All Relevant Times, Defendants Understood That Student
Athletes Meet Employee Criteria More Than Students
Employed in Work Study

249. For reasons set forth in Paragraphs 34 through 163, supra, at all relevant
times, Defendants understood that Student Athletes meet employee criteria more than

students in Work Study, who Defendants classified and paid as employees.

PLAINTIFF’S PROPOSED FLSA COLLECTIVE ACTION ALLEGATIONS
250. Plaintiff brings Count I (FLSA) of this suit pursuant to the FLSA, 29 U.S.C. §
216(b), as a collective action on behalf of himself and the following similarly situated persons
of the Proposed FLSA Collective, defined as:

All individuals, in all NCAA sports and of both genders,
who were identified on any NCAA Squad List
maintained by Defendants pursuant to NCAA Division I
Bylaws 12.10.2 and/or 15.5.11, at any time within the
FLSA statute of limitations and through the date of final
judgment (the “Proposed FLSA Collective Period”).

-87-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 91 of 116

251. The Proposed FLSA Collective and the Proposed Pennsylvania Class, defined
at Paragraph 261, infra, are collectively referred to as “Student Athletes.”

252. Atallrelevant times, Plaintiff and the other members of the Proposed
FLSA Collective were similarly-situated, had substantially similar job requirements, were
not paid any compensation by Defendants under the same common policies, plans and
practices, and were subject to Defendants’ practice of willfully failing and refusing to pay
them at the legally required minimum wage for all hours worked.

253. Indeed, Defendants admit that Plaintiff and the Proposed FLSA Collective
were/are similarly-situated:

(a) the NCAA and Villanova “admit that the NCAA bylaws
apply to all athletes in NCAA sports on an equal basis,
and that these bylaws address, among other subjects,
recruitment, eligibility, hours of participation, duration
of eligibility, and sanctions for noncompliance;” and

(b) the NCAA and Villanova “admit that NCAA bylaws
apply to all member schools and are uniformly
interpreted and applied to insure a ‘level playing field’
under threat of sanction for failure to comply.”

Livers (Phillips) v. NCAA: Answer (ECF 130), at {J 28, 30 and 44.

254. Members of the Proposed FLSA Collective on athletic scholarship and those
members not on athletic scholarship, i.e., “walk-ons,” are also similarly situated because,
inter alia, the NCAA and Villanova admit that there is “no principled distinction” between
scholarship athletes and walk-ons:

The only “policies and practices” ... which apply only to
scholarship athletes are bylaws that set the number of
scholarships schools may award, and that permit
revocation of scholarships for misconduct (as opposed to

revocation of athletic eligibility, which applies to
scholarship athletes and walk-ons alike).

Livers (Phillips) v. NCAA: Defs.’ Mem. in Supp. of Mot. to Dismiss Claim of Taurus Phillips

(ECF 109-1), at 4-6. (emphasis supplied).

88.
www, StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 92 of 116

255. During the Proposed FLSA Collective Period, Defendants were fully aware of
the duties performed by Plaintiff and the other members of the Proposed FLSA Collective,
and that those duties were not exempt from the minimum wage provisions of the FLSA. |

256. Asa result of Defendants’ conduct as alleged herein, Defendants violated the
FLSA by not paying Plaintiff and the other members of the Proposed FLSA Collective the
prevailing minimum wage for all hours worked.

257. Defendants’ violations of the FLSA were willful, repeated, knowing,
intentional and without a good faith basis, and significantly damaged Plaintiff and the
other members of the Proposed FLSA Collective.

258. Asaresult of the Defendants’ conduct, the Defendants are liable to Plaintiff
and the other members of the Proposed FLSA Collective for the full amount of their unpaid
minimum wages, plus an additional equal amount as liquidated damages, plus the
attorneys’ fees and costs incurred by Plaintiff and the other members of the Proposed
FLSA Collective.

259. While the exact number of individuals within the Proposed FLSA Collective
is unknown at the present time, upon information and belief, there are tens of thousands of
persons similarly-situated to Plaintiff who make up the putative Proposed FLSA Collective
during the Proposed FLSA Collective Period.

260. Pursuant to the Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g
(“FERPA”), a/k/a the Buckley Amendment, a student may require a school to not disclose
certain “directory information” to third parties, including information necessary to send
notice to the tens of thousands of persons similarly-situated to Plaintiff who make up the
putative Proposed FLSA Collective. Accordingly, in order to ensure FERPA compliance,

Defendants should be required to send court-approved notice to the other members of the

-89-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 93 of 116

Proposed FLSA Collective so that each has the opportunity to make an informed decision

about whether to participate in this action.

PLAINTIFF’S PROPOSED PMWA CLASS ACTION ALLEGATIONS
I. CLASS DEFINITION
261. Plaintiff brings Counts IJ (PMWA) and HI (Unjust Enrichment) of this suit as
a class action pursuant to Fed. R. Civ. P. 23 on behalf of himself and the following Proposed

Pennsylvania Class, defined as:

All individuals, in all NCAA sports and of both genders,
who were identified on any NCAA Squad List maintained
by Pennsylvania-based Defendants®° pursuant to NCAA
Division I Bylaws 12.10.2 and/or 15.5.11, at any time
within the Pennsylvania unjust enrichment statute of
limitations and through the date of final judgment (the
“Proposed Pennsylvania Class Period”).

262. The Proposed Pennsylvania Class and the Proposed FLSA Collective, defined
at Paragraph 250, supra, are collectively referred to as “Student Athletes.”

263. The unlawful conduct that the Pennsylvania-based Defendants committed
against Plaintiff and the other members of the Proposed Pennsylvania Class, includes, but
is not limited to:

e Failing to pay Plaintiff and the members of the Proposd
Proposed Pennsylvania Class the prevailing minimum
wage under the PMWA;

e Receiving and benefiting from the uncompensated labors
of Plaintiff and the other members of the Proposed
Pennsylvania Class such that to retain said benefit
without compensation would be inequitable and rise to the
level of unjust enrichment;

e Devising and implementing a plan to increase the
Pennsylvania-based Defendants’ earnings and profits by
fostering a scheme of securing work from Plaintiff and

 

20 The Pennsylvania-based Defendants are: Bucknell University, Drexel University, Duquesne
University, La Salle University, Lafayette College, Lehigh University, Robert Morris University,
Saint Francis University, Saint Joseph’s University, Villanova, University of Pennsylvania,
Pennsylvania State University, University of Pittsburgh and Temple University.

-90-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 94 of 116

the other members of the Proposed Pennsylvania Class
without properly paying them any compensation;

e Inducing Plaintiff and the members of the Proposed
Pennsylvania Class to perform work while failing to
properly compensate them for all hours worked as
required by law;

¢ Reducing overhead with respect to their labor costs, and
therefore realizing additional earnings and profits to
their own benefit and to the detriment of Plaintiff and
the members of the Proposed Pennsylvania Class, by
securing the work and efforts of Plaintiff and the
members of the Proposed Pennsylvania Class without
proper compensation as required by law; and

e Retaining and continuing to retain such benefits
contrary to the fundamental principles of justice, equity,
and good conscience.

264. Plaintiff and the members of the Proposed Pennsylvania Class have standing
to seek the relief sought herein because of the adverse effects that the Pennsylvania-based
. Defendants’ unlawful patterns, practices and/or policies have had on them individually and
generally.

265. The patterns, practices and/or policies described in this Complaint
demonstrate that the Pennsylvania-based Defendants’ violations of the PMWA and
Pennsylvania common law are not sporadic or unusual; rather, these violations are part

and parcel to their standard operating patterns, practices and/or policies.

II. NUMEROSITY AND IMPRACTICALITY OF JOINDER

 

266. The members of the Proposed Pennsylvania Class are sufficiently numerous
to make joinder of their claims impracticable. While the exact number of Proposed
Pennsylvania Class members is unknown because such information is in the exclusive
control of the Pennsylvania-based Defendants, upon information and belief there are tens of
thousands of current and former Student Athletes who have been the victim of the
Pennsylvania-based Defendants’ violations of the PMWA and Pennsylvania common law.

-91-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 95 of 116

267. Case in point, upon information and belief, there are currently more than
9,350 Student Athletes at the 14 Pennsylvania-based Defendants within the four year
statute of limitations for unjust enrichment under Pennsylvania state law.?! Because the
Proposed Pennsylvania Class also includes Student Athlete alumnae of such Defendants,
who graduated within the last four (4) years, the Proposed Pennsylvania Class could total
more than 18,700 current and alumnae Student Athletes at the time of filing.

268. For each year of pendency, another 2,340 Student Athletes, or more, could be
added to the Proposed Pennsylvania Class.

269. Although precise determination of the number of Proposed Pennsylvania
Class members is impossible at this time, it is significant and satisfies the numerosity

requirement of FRCP 23(a).

Ill. COMMON QUESTIONS OF LAW AND FACT

270. The claims alleged on behalf of Plaintiff and the members of the Proposed
Pennsylvania Class raise questions of law and fact common to all the members of the
Proposed Pennsylvania Class, including Plaintiff. Chief among these questions are as follows:

e Whether the Pennsylvania-based Defendants Failed to
pay Plaintiff and the members of the Proposed
Pennsylvania Class the prevailing minimum wage under
the PMWA;

e Whether the Pennsylvania-based Defendants received
and benefitted from the uncompensated labors of
Plaintiff and the other members of the Proposed
Pennsylvania Class such that to retain said benefit
without compensation would be inequitable and rise to
the level of unjust enrichment;

 

21 See, e.g., statistics reported under Student Life/Sports on www.CollegeFactual.com (last visited
October 14, 2019, as all hyperlinks referenced herein if not otherwise indicated) for Bucknell University,
Drexel University, Duquesne University, La Salle University, Lafayette College, Lehigh University,
Robert Morris University, Saint Francis University, Saint Joseph’s University, Villanova, University of
Pennsylvania, Pennsylvania State University, University of Pittsburgh and Temple University.

99.
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document 1 Filed 11/06/19 Page 96 of 116

e Whether the Pennsylvania-based Defendants devised
and implemented a plan to increase Defendants’ earnings
and profits by fostering a scheme of securing work from
Plaintiff and the other members of the Proposed
Pennsylvania Class without properly paying them any
compensation;

e Whether the Pennsylvania-based Defendants induced
Plaintiff and members of the Proposed Pennsylvania
Class to perform work while failing to properly
compensate them for all hours worked as required by
law;

e Whether the Pennsylvania-based Defendants reduced
overhead with respect to their labor costs, and therefore
realized additional earnings and profits to their own

‘benefit and to the detriment of Plaintiff and the members
of the Proposed Pennsylvania Class by securing the work
and efforts of Plaintiff and the members of the Proposed
Pennsylvania Class without proper compensation as
required by law; and

e Whether the Pennsylvania-based Defendants retained
_and continue to retain such benefits contrary to the
fundamental principles of justice, equity and good
conscience.

271. Thus, the commonality requirement of FRCP 23(a) is satisfied.

IV. TYPICALITY OF CLAIMS AND RELIEF SOUGHT

 

272. Plaintiff is a member of the Proposed Pennsylvania Class he seeks to represent.

273. The claims of Plaintiff are typical of claims of the Proposed Pennsylvania Class
in that they all arise from the same unlawful patterns, practices and/or policies of the
Pennsylvania-based Defendants and are based on the legal theory that these patterns,
practices and/or policies violate legal rights protected by state law.

274. Plaintiff and the members of the Proposed Pennsylvania Class all allege that
they each were the victim of violations of the PMWA and Pennsylvania common law,

including a failure to pay the prevailing minimum wage and unjust enrichment.

-93-
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 97 of 116

275. The relief that Plaintiff seeks for the Pennsylvania-based Defendants’
unlawful patterns, practices and/or policies is typical of the relief which is sought on behalf

of the Proposed Pennsylvania Class.

276. Thus, the typicality requirement of FRCP 23(a) is satisfied.

Vv. ADEQUACY OF REPRESENTATION

277. The interests of Plaintiff are co-extensive with those of the Proposed
Pennsylvania Class he seeks to represent in the instant case.

278. Plaintiff is willing and able to represent the Proposed Pennsylvania Class
fairly and vigorously as he pursues his similar individual claims.

279. Plaintiff has retained counsel who are qualified and experienced in
employment and wage and hour class action litigation and who are subject matter experts
with respect to Defendants’ operations. Plaintiff's counsel is able to meet the time and
fiscal demands necessary to litigate a class action of this size and complexity.

280. The combined interests, experience and resources of Plaintiff and his counsel
to competently litigate the individual and class claims at issue in the instant case satisfy

the adequacy of representation requirement of FRCP 23(a).

Vi. REQUIREMENTS OF RULE 23(b)
A. Rule 23(b)(1)

281. Without class certification, the same evidence and issues would be subject to
re-litigation in a multitude of individual lawsuits with an attendant risk of inconsistent
adjudications and conflicting obligations.

282. Specifically, all evidence of the Pennsylvania-based Defendants’ patterns,
practices and/or policies, and the issue of whether they are in violation of state law would
be exchanged and litigated repeatedly.

-94-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 98 of 116

283. Accordingly, certification of the Proposed Pennsylvania Class is the most
efficient and judicious means of presenting the evidence and arguments necessary to
resolve such questions for Plaintiff, the members of the Proposed Pennsylvania Class and
. the Pennsylvania-based Defendants.

284. By filing this action, Plaintiff is preserving the rights of the members of the
Proposed Pennsylvania Class with respect to the statute of limitations on their claims.
Therefore, not certifying a class would substantially impair and/or impede the other

members’ ability to protect their interests.

B. Rule 23(b)(2)

285. The Pennsylvania-based Defendants have acted on grounds, described
herein, generally applicable to the Plaintiff and the members of the Proposed Pennsylvania
Class, by adopting and following systemic patterns, practices and/or policies that violate the
rights provided to Plaintiff and the members of the Proposed Pennsylvania Class under the
PMWA and Pennsylvania common law.

286. These unlawful acts are fostered by the Pennsylvania-based Defendants’
standard patterns, practices and/or policies, are not sporadic or isolated and support the
request for final injunctive and declaratory relief with respect to Plaintiff and the Proposed
Pennsylvania Class as a whole.

287. Declaratory and injunctive relief are the factual and legal predicates for the
Plaintiff and the members of the Proposed Pennsylvania Class’ entitlement to monetary
and non-monetary remedies for individual losses caused by, and exemplary purposes
necessitated by, such systemic wage and hour and common law violations.

288. Accordingly, injunctive and declaratory relief are among the predominant

forms of relief sought in this case.

-95-
www .StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 99 of 116

C. Rule 23(b)(8)

. 289. The common issues of fact and law affecting Plaintiffs claims and those of
the members of the Proposed Pennsylvania Class, including, but not limited to, the
common issues identified in the Paragraphs above, predominate over issues affecting
only individual claims.

290. Aclass action is superior to other available means for the fair and efficient
adjudication of Plaintiffs claims and the claims of the members of the Proposed
Pennsylvania Class.

291. The cost of proving the Pennsylvania-based Defendants’ pattern and practice
of violating the PMWA and Pennsylvania common law makes it impracticable for the
members of the Proposed Pennsylvania Class to pursue their claims individually.

292. The class action will not be difficult to manage given the discrete and

ubiquitous violations of the PMWA and common law at issue.

PLAINTIFF’S PROPOSED DEFENDANT CLASS ACTION ALLEGATIONS
REGARDING FLSA COLLECTIVE ACTION

293. The 22 NCAA D1 member schools named in this Complaint are representative
of a Proposed Defendant Class of private and semi-public NCAA D1 member schools
subject to FLSA collective action allegations. The remaining members of this Proposed
Defendant Class are identified in Exhibit C.

294. Each of the 22 NCAA D1 member schools named in this Complaint as a
representative of this Proposed Defendant Class is geographically located within the
boundaries of the U.S. Court of Appeals for the Third Circuit. The remaining members of

this Proposed Defendant Class are so numerous (103) and so geographically dispersed

-96-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 100 of 116

(as far North as New Hampshire and Vermont, as far South as Florida, as far West as
California, and in nearly every state in between) that joinder of all members of this
Proposed Defendant Class is impracticable.

295. Questions of law and fact that are common to this Proposed Defendant Class
‘predominate over any questions affecting only individual Proposed Defendant Class
members, and the defenses of the NCAA and 22 NCAA D1 member schools named.in this
Complaint are typical of defenses of this Proposed Defendant Class for the reasons stated in
Paragraphs 252 through 254, supra.

296. In Berger v. NCAA, No. 1:14-CV-1710 (S.D. Ind. Mar. 18, 2015), a case similar to
this suit but which “relied heavily on Vanskike v. Peters, 974 F.2d 806 (7th Cir. 1992) [where]
[t]he court observed that ‘the Thirteenth Amendment excludes convicted criminals from the
prohibition of involuntary servitude, so prisoners may be required to work,” Livers v. NCAA,
No. 17-4271, 2018 U.S. Dist. LEXIS 83655, at *45-47 (E.D. Pa. May 17, 2018), defendants
included the NCAA and 123 member schools in this Proposed Defendant Class here. The’
NCAA and 123 D1 member schools mounted a joint defense; one law firm represented the
NCAA and 90 D1 member schools, and another law firm represented 30 D1 member schools.

297, The NCAA and 22 NCAA D1 member schools named in this Complaint will
fairly and adequately represent and protect the interests of this Proposed Defendant Class
because, without limitation: (i) their defenses (claims) are typical, as discussed in Paragraphs
295 and 296, supra; (ii) the NCAA is the association and representative legislative body
through which NCAA D1 bylaws are handed down by NCAA D1 member schools and

jointly enforced by NCAA Enforcement Staff and member peer-review committees; and

.97-
www. .StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 101 of 116

(iii) the 22 NCAA D1 member schools named in this Complaint include three members of
“Power Five” conferences (the Atlantic Coast and Big Ten conferences), one member of the
“Group of Five” conferences (e.g., American Athletic conference), two members of the “High-
Major” conference (Big East conference), and 16 members of “Mid-Major” conferences
(Atlantic 10, Colonial, Ivy League, Metro Atlantic Athletic, and Northeast conferences and
the Patriot League).

298. NCAA bylaws define the shared responsibilities and benefits of the joint
enterprise of the NCAA and its member schools. Such bylaws are uniformly interpreted
and applied by NCAA D1 member schools to-insure a “level playing field” under threat of
competition and financial penalties for failure to comply. Such bylaws also compel the
unlawful conduct complained of here. Thus, if any adjudication of Plaintiffs claims were to
require any NCAA D1 member school(s) to classify and pay Student Athletes as employees,
either the NCAA D1 member school(s) party to such Order would be expelled from the NCAA
or the NCAA and member schools not party to such Order would have to also comply.

Thus, certifying this Proposed Defendant Class is appropriate because prosecuting separate
actions against individual members of this Proposed Defendant Class would create a risk of:
(i) inconsistent or varying adjudications with respect to individual members of this
Proposed Defendant Class that would establish incompatible standards of conduct for the
party opposing the class; and/or (ii) adjudications with respect to individual members of this
Proposed Defendant Class that, as a practical matter, would be dispositive of the interests
of the other members not parties to the individual adjudications or would substantially

impair or impede their ability to protect their interests. Fed. R. Civ. P. 23(b)(1).

98.
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 102 of 116

299, Because Defendants unlawful conduct is compelled by NCAA bylaws set forth
in the NCAA D1 Manual, from which this actual, and recurring, controversy arises, and
because Plaintiff seeks a declaration that NCAA bylaws, as uniformly interpreted and
applied by Defendants to prohibit proper classification and compensation of Student Athletes,
violate wage and hour laws, certification of this Proposed Defendant Class is also
appropriate to the extent any party opposing the class has acted or refused to act on
grounds that apply generally to the class, so that declaratory relief is appropriate

respecting the class as a whole. Fed. R. Civ. P. 23(b)(2).

COUNT I
Violations of the FLSA
(On Behalf of Plaintiff Johnson and the Proposed FLSA Collective)

300. All previous Paragraphs are incorporated as though fully set forth herein.

301. The Minimum Wage provisions in the FLSA apply to Defendants and the
members of the Proposed Defendant Class and protect Plaintiff and the members of the
Proposed FLSA Collective. See 29 U.S.C. § 206.

302. Defendants and the members of the Proposed Defendant Class have been, and
continue to be, enterprises engaged in commerce within the meaning of 29 U.S.C. §§ 203(@)
and (s), and to which the Minimum Wage provisions of 29 U.S.C. § 206(a) apply.

303. Plaintiff and the members of the Proposed FLSA Collective have been, and/or
continue to be, employees of Defendants and the members of the Proposed Defendant Class
within the meaning of 29 U.S.C. § 203(e).

304. Defendants and the members of the Proposed Defendant Class have jointly

employed, and/or continue to jointly employ, Plaintiff and the members of the Proposed

FLSA Collective within the meaning of 29 U.S.C. § 203(g).

-99.
www.StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 103 of 116

305. By operation of NCAA bylaws, Defendants and the members of the Proposed
Defendant Class have jointly agreed to engage in a widespread pattern, policy and practice
of misclassifying Plaintiff and the members of the Proposed FLSA Collective as unpaid labor
rather than employees, prohibiting payment of minimum wages to them for any, and all,
hours that Defendants and the members of the Proposed Defendant Class suffered or
permitted Plaintiff and the members of the Proposed FLSA Collective to perform work
integral to the billion dollar Big Business of NCAA sports.

306. Defendants and the members of the Proposed Defendant Class were aware, or
should have been aware, that Student Athletes, like fellow students in Work Study, fall
within employee status under the FLSA when Defendants and the members of the Proposed
Defendant Class willfully chose not to classify and pay Student Athletes as employees with
reckless disregard of employer duties under the FLSA.

307. Plaintiff and the members of the Proposed FLSA Collective have suffered
damages, and are entitled to recovery of unpaid wages, an additional equal amount as

liquidated damages, attorneys’ fees, costs and other relief under 29 U.S.C. § 216(b).

COUNT Ii
Violations of the Pennsylvania Minimum Wage Act
(On Behalf of Plaintiff Johnson and the Proposed Pennsylvania Class)

308. All previous Paragraphs are incorporated as though fully set forth herein.

309. The Minimum Wage provisions in the Pennsylvania Minimum Wage Act,
43 P.S. §§ 333.101 et seq. (“PMWA”) apply to the Pennsylvania-based Defendants”? and
protect Plaintiff and the members of the Proposed Pennsylvania Class. See 43 P.S. §

333.104(e).

 

22 The Pennsylvania-based Defendants are: Bucknell University, Drexel University, Duquesne
University, La Salle University, Lafayette College, Lehigh University, Robert Morris University,
Saint Francis University, Saint Joseph’s University, Villanova, University of Pennsylvania,
Pennsylvania State University, University of Pittsburgh and Temple University.

-100-
www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 104 of 116

310. The Pennsylvania-based Defendants have been, and continue to be, employers
within the meaning of 43 P.S. § 333.103(g), and to which the Minimum Wage provisions of
43 P.S. § 3338.104(e) apply. | |

311. Plaintiff and the members of the Proposed Pennsylvania Class have been,
and/or continue to be, employees of the Pennsylvania-based Defendants within the meaning
of 43 P.S. § 333.103(h).

312. The Pennsylvania-based Defendants have jointly employed, and/or continue
to jointly employ, Plaintiff and the members of the Proposed Pennsylvania Class within the
meaning of 43 P.S. § 333.1038).

313. By operation of NCAA bylaws, the Pennsylvania-based Defendants have
jointly agreed to engage in a widespread pattern, policy and practice of misclassifying
Plaintiff and the members of the Proposed Pennsylvania Class as unpaid labor rather than
employees, prohibiting payment of minimum wages to them for any, and all, hours that
Pennsylvania-based Defendants suffered or permitted Plaintiff and the members of the
Proposed Pennsylvania Class to perform work integral to the billion dollar Big Business of
NCAA sports.

314. The Pennsylvania-based Defendants were aware, or should have been aware,
that Student Athletes, like fellow students in Work Study, fall within employee status under
the PMWA when the Pennsylvania-based Defendants willfully chose not to classify and pay
Student Athletes as employees with reckless disregard of employer duties under the PMWA.

315. Plaintiff and the members of the Proposed Pennsylvania Class have suffered
damages, and are entitled to recovery of unpaid wages, attorneys’ fees, costs and other relief

under 43 P.S, § 333.113.

-101-
www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 105 of 116

COUNT III
Unjust Enrichment
(On Behalf of Plaintiff Johnson and the Proposed Pennsylvania Class)

316. All previous Paragraphs are incorporated as though fully set forth herein.

317. The Pennsylvania-based Defendants received and benefited from the
uncompensated labors of Plaintiff and the Proposed Pennsylvania Class such that to retain
said benefit without compensation would be inequitable and rise to the level of unjust
enrichment.

318. Atall relevant times, the Pennsylvania-based Defendants devised and
implemented a plan to increase their earnings and profits by fostering a scheme of securing
work from Plaintiff and the Proposed Pennsylvania Class without properly paying
compensation.

319. Contrary to all good faith and fair dealing, the Pennsylvania-based Defendants
induced Plaintiff and the Proposed Pennsylvania Class to perform work while failing to
properly compensate them for all hours worked as required by law.

320. By reason of having secured the work and efforts of Plaintiff and the Proposed
Pennsylvania Class without proper compensation as required by law, the Pennsylvania-based
Defendants enjoyed reduced overhead with respect to their labor costs, and therefore realized
additional earnings and profits to their own benefit and to the detriment of Plaintiff and the
Proposed Pennsylvania Class. The Pennsylvania-based Defendants retained and continue to
retain such benefits contrary to the fundamental principles of justice, equity and good
conscience.

321. Accordingly, Plaintiff and the Proposed Pennsylvania Class are entitled to
judgment in an amount equal to the benefits unjustly retained by the Pennsylvania-based
Defendants.

-102-
www. StudentAthletePay.com
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 106 of 116

PRAYER FOR RELIEF

WHEREFORE, Plaintiff seeks the following relief on behalf of himself and all others

similarly situated:

(a)
(b)
(c)
(a)
(e)
a)

(g)
(h)

(i)

)

An order certifying this litigation to proceed as an FLSA collective action
pursuant to 29 U.S.C. 216(b);

Prompt notice, pursuant to 29 U.S.C. 216(b), of this litigation to all potential
members of the Proposed FLSA Collective;?8

An order certifying this litigation to proceed as a class action pursuant to
Fed. R. Civ. P. 23 on behalf of the Proposed Pennsylvania Class;

Economic damages and prejudgment interest to the fullest extent permitted
under the law;

Disgorgement of any monies that have caused Defendants and the members
of the Proposed Defendant Class to become unjustly enriched;

Non-economic damages, including compensatory and punitive damages, to
the fullest extent permitted by law;

Liquidated damages to the fullest extent permitted under the law;

Litigation costs, expenses and attorneys’ fees to the fullest extent permitted
under the law;

A declaration that NCAA bylaws, as uniformly interpreted and applied by
Defendants and the members of the Proposed Defendant Class to prohibit the
proper classification and compensation of Student Athletes, violate wage and
hour laws; and

Such other and further relief as this Court deems just and proper.

 

23 Pursuant to the Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g (“FERPA”),
a/k/a the Buckley Amendment, a student may require a school to not disclose certain “directory
information” to third parties, including information necessary to send notice to FLSA Class members
such as names; permanent home addresses and/ or temporary local or campus addresses; and email
addresses. To ensure FERPA compliance and efficient case management, Plaintiff requests that the
Court order Defendant NCAA member schools to send notice.

-108-
www. StudentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 107 of 116

JURY DEMAND
Plaintiff demands a jury trial on all triable claims and issues of fact.

Dated: November 6, 2019 Respectfully submitted,

7
Paul L. McDonald (PA Bar No. 84856)
P L MCDONALD LAW LLC
1800 JFK Boulevard, Suite 300
Philadelphia, PA 19103
Tel: (267) 238-3835

Fax: (267) 238-3801
paul@plmcdonaldlaw.com

 

AND

WIGDOR LLP

Douglas H. Wigdor (Pro Hac Vice Pending)
Michael J. Willemin (Pro Hac Vice Pending)
Renan F. Varghese (Pro Hac Vice Pending)
85 Fifth Avenue

New York, NY 10008

Tel: (212) 257-6800

Fax: (212) 257-6845
dwigdor@wigdorlaw.com
mwillemin@wigdorlaw.com
rvarghese@wigdorlaw.com

Counsel for Plaintiff and

Proposed Counsel for the Members of the
Proposed FLSA Collective and Proposed
Pennsylvania Class

 

-104-
www.studentAthletePay.com

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 108 of 116

Exhibit A

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 109 of 116

ee

 

oS . Thereby consent eo be a party plain ina lawsuit agsinet the

: “Athletic Association (aikla the “NCAA’) and private and 4 public NCA Division I
: Member Schools seeking monetary dane : opiate f
/ : ris Act, 2

 

a pro rata basis amo)

Lady. Dalen Cea.

Signature

| Baloh “Te Tre en” _cialason
Print Name J

 

LC

Street Address.

Tk amin, a Bille

City, Sthte, and Zip ‘Code:

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 110 of 116

Exhibit B
Case 2:19-cv-05230-JP Documenti1 Filed 11/06/19

NATIONAL COLLEGIATE ATHLETIC
ASSOCIATION

700 W. Washington Street

Indianapolis, IN 46206-6222

DUQUESNE UNIVERSITY
600 Forbes Avenue
Pittsburgh, PA 15282

LAFAYETTE COLLEGE
730 High Street
Easton, PA 18042

PRINCETON UNIVERSITY
Princeton, NJ 08544

SETON HALL UNIVERSITY
400 South Orange Avenue
South Orange, NJ] 07079

SAINT PETER’S UNIVERSITY
2641 John F Kennedy Boulevard W
Jersey City, NJ 07306

UNIVERSITY OF PENNSYLVANIA
Philadelphia, PA 19104

RUTGERS, STATE UNIVERSITY OF
NEW JERSEY

57US.1

New Brunswick, N] 08901

BUCKNELL UNIVERSITY
701 Moore Avenue
Lewisburg, PA 17837

FAIRLEIGH DICKINSON UNIVERSITY
1000 River Road
Teaneck, N] 07666

LEHIGH UNIVERSITY
27 Memorial Drive W
Bethlehem, PA 18015

RIDER UNIVERSITY
2083 Lawrenceville Road
Lawrence Township, NJ 08648

SAINT FRANCIS UNIVERSITY
117 Evergreen Drive
Loretto, PA 15940

VILLANOVA UNIVERSITY
800 E Lancaster Avenue
Villanova, PA 19085

PENNSYLVANIA STATE UNIVERSITY
University Park
State College, PA 16801

TEMPLE UNIVERSITY
1801 N Broad Street
Philadelphia, PA 19122

Page 111 of 116

DREXEL UNIVERSITY
3141 Chestnut Street
Philadelphia, PA 19104

LASALLE UNIVERSITY
1900 W Olney Avenue
Philadelphia, PA 19141

MONMOUTH UNIVERSITY
400 Cedar Avenue
West Long Branch, NJ] 07764

ROBERT MORRIS UNIVERSITY
6001 University Boulevard
Pittsburgh, PA 15108

SAINT JOSEPH’S UNIVERSITY
5600 City Avenue
Philadelphia, PA 19131

UNIVERSITY OF DELAWARE
Newark, DE 19716

UNIVERSITY OF PITTSBURGH
4200 Fifth Avenue
Pittsburgh, PA 15260

 
Case 2:19-cv-05230-JP Document1 Filed 11/06/19 Page 112 of 116

Exhibit C

 
Case 2:19-cv-05230-JP Documenti1 Filed 11/06/19

ABILENE CHRISTIAN UNIVERSITY
1600 Campus Court
Abilene, TX 79601

BELMONT UNIVERSITY
1900 Belmont Boulevard
Nashville, TN 37212

BOSTON UNIVERSITY
Boston, MA 02215

BROWN UNIVERSITY
Providence, RI 02912

CAMPBELL UNIVERSITY
143 Main Street
Buies Creek, NC 27506

COLGATE UNIVERSITY
13 Oak Drive
Hamilton, NY 13346

CREIGHTON UNIVERSITY
2500 California Plaza
Omaha, NE 68102

UNIVERSITY OF DAYTON
300 College Park
Dayton, OH 45469

UNIVERSITY OF DETROIT MERCY
4001 McNichols Road
Detroit, MI 48221

ELON UNIVERSITY
100 Campus Drive
Elon, NC 27244

AMERICAN UNIVERSITY
4400 Massachusetts Avenue NW
Washington, DC 20016

BETHUNE-COOKMAN UNIVERSITY:
640 Dr. Mary McLeod Bethune Boulevard
Daytona Beach, FL 32114

BRADLEY UNIVERSITY
1501 W Bradley Avenue
Peoria, IL 61625

BRYANT UNIVERSITY
1150 Douglas Turnpike
Smithfield, RI 02917

CANISIUS COLLEGE
2001 Main Street
Buffalo, NY 14208

COLUMBIA UNIVERSITY
116th Street and Broadway
New York, NY 10027

DARTMOUTH COLLEGE
Hanover, NH 03755

UNIVERSITY OF DENVER
2199 S University Boulevard
Denver, CO 80208

DRAKE UNIVERSITY
2507 University Avenue
Des Moines, IA 50311

UNIVERSITY OF EVANSVILLE
1800 Lincoln Avenue
Evansville, IN 47714

Page 113 of 116

BAYLOR UNIVERSITY
1311S 5th Street
Waco, TX 76706

BOSTON COLLEGE
Chestnut Hill, MA 02467

BRIGHAM YOUNG UNIVERSITY
Provo, UT 84602

BUTLER UNIVERSITY
4600 Sunset Avenue
Indianapolis, IN 46208

CHARLESTON SOUTHERN UNIVERSITY
9200 University Boulevard
North Charleston, SC 29406

CORNELL UNIVERSITY
ithaca, NY 14850

DAVIDSON COLLEGE
405 N Main Street
Davidson, NC 28035

DEPAUL UNIVERSITY
2400 N Sheffield Avenue
Chicago, IL 60614

DUKE UNIVERSITY
Durham, NC 27708

FAIRFIELD UNIVERSITY
1073 N Benson Road
Fairfield, CT 06824
Case 2:19-cv-05230-JP Documenti1 Filed 11/06/19

FORDHAM UNIVERSITY
Bronx, NY 10458

GEORGE WASHINGTON UNIVERSITY
2121 Eye Street, NW
Washington, DC 20052

GRAND CANYON UNIVERSITY
3300 W Camelback Road
Phoenix, AZ 85017

UNIVERSITY OF HARTFORD
200 Bloomfield Avenue
West Hartford, CT 06117

COLLEGE OF THE HOLY CROSS
1 College Street
Worcester, MA 01610

UNIVERSITY OF THE INCARNATE WORD
4301 Broadway Street
San Antonio, TX 78209

LIBERTY UNIVERSITY
1971 Liberty University Drive
Lynchburg, VA 24502

LOYOLA MARYMOUNT UNIVERSITY
1 LMU Drive
Los Angeles, CA 90045

MANHATTAN COLLEGE
4513 Manhattan College Parkway
Riverdale, NY 10463

MERCER UNIVERSITY
1400 Coleman Avenue
Macon, GA 31207

FURMAN UNIVERSITY
3300 Poinsett Highway
Greenville, SC 29613

GEORGETOWN UNIVERSITY
3700 O Street NW
Washington, DC 20057

HAMPTON UNIVERSITY
100 E Queen Street
Hampton, VA 23668

HIGH POINT UNIVERSITY
833 Montlieu Avenue
High Point, NC 27262

HOUSTON BAPTIST UNIVERSITY
7502 Fondren Road
Houston, TX 77074

IONA COLLEGE
715 North Avenue
New Rochelle, NY 10801

LIPSCOMB UNIVERSITY
1 University Park Drive
Nashville, TN 37204

LOYOLA UNIVERSITY CHICAGO
1032 W Sheridan Road
Chicago, IL 60660

MARIST COLLEGE
3399 N Road
Poughkeepsie, NY 12601

UNIVERSITY OF MIAMI
Coral Gables, FL 33124

Page 114 of 116

GARDNER-WEBB UNIVERSITY
110 S Main Street
Boiling Springs, NC 28017

GONZAGA UNIVERSITY
502 E Boone Avenue
Spokane, WA 99202

HARVARD UNIVERSITY
Cambridge, MA 02138

HOFSTRA UNIVERSITY
1000 Fulton Avenue
Hempstead, NY 11550

HOWARD UNIVERSITY
2400 Sixth Street NW
Washington, DC 20059

JACKSONVILLE UNIVERSITY
2800 University Boulevard N
Jacksonville, FL 32211

LONG ISLAND UNIVERSITY, BROOKLYN
1 University Plaza
New York, NY 11201

LOYOLA UNIVERSITY MARYLAND
4501 North Charles Street
Baltimore, MD 21210-2694

MARQUETTE UNIVERSITY
1250 W Wisconsin Avenue
Milwaukee, WI 53233

MOUNT ST. MARY’S UNIVERSITY
16300 Old Emmitsburg Road
Emmitsburg, MID 21727

 
Case 2:19-cv-05230-JP Documenti1 Filed 11/06/19

NIAGARA UNIVERSITY
_ 5795 Lewiston Road
Niagara University, NY 14109

UNIVERSITY OF NOTRE DAME
Notre Dame, IN 46556

PEPPERDINE UNIVERSITY
24255 Pacific Coast Highway
Malibu, CA 90263

PROVIDENCE COLLEGE
1 Cunningham Square
Providence, RI 02908

UNIVERSITY OF RICHMOND
28 Westhampton Way
Richmond, VA 23173

UNIVERSITY OF SAN DIEGO
5998 Alcala Park
San Diego, CA 92110

SEATTLE UNIVERSITY
901 12th Avenue
Seattle, WA 98122

SOUTHERN METHODIST UNIVERSITY
6425 Boaz Lane
Dallas TX 75205

ST. JOHN'S UNIVERSITY
8000 Utopia Parkway
Queens, NY 11439

STANFORD UNIVERSITY
450 Serra Mall
Stanford, CA 94305

NORTHEASTERN UNIVERSITY
360 Huntington Avenue
Boston, MA 02115

ORAL ROBERTS UNIVERSITY
7777 § Lewis Avenue
Tulsa, OK 74171

UNIVERSITY OF PORTLAND
5000 N Willamette Boulevard
Portland, OR 97203

QUINNIPIAC UNIVERSITY
275 Mt Carmel Avenue
Hamden, CT 06518

SACRED HEART UNIVERSITY
5151 Park Avenue
Fairfield, CT 06825

UNIVERSITY OF SAN FRANCISCO
2130 Fulton Street
San Francisco, CA 94117

SIENA COLLEGE
515 Loudon Road
Loudonville, NY 12211

ST. BONAVENTURE UNIVERSITY
3261 W State Road
St Bonaventure, NY 14778

SAINT LOUIS UNIVERSITY
221 N Grand Boulevard
St Louts, MO 63103

STETSON UNIVERSITY
421 N Woodland Boulevard
DeLand, FL 32723

Page 115 of 116

NORTHWESTERN UNIVERSITY
633 Clark Street
Evanston, IL 60208

UNIVERSITY OF THE PACIFIC
3601 Pacific Avenue
Stockton, CA 95211

PRESBYTERIAN COLLEGE
503 S Broad Street
Clinton, SC 29325

RICE UNIVERSITY
6100 Main Street
Houston, TX 77005

SAMFORD UNIVERSITY
800 Lakeshore Drive
Birmingham, AL 35229

SANTA CLARA UNIVERSITY
500 EF] Camino Real
Santa Clara, CA 95053

UNIVERSITY OF SOUTHERN CALIFORNIA
Los Angeles, CA 90089

ST. FRANCIS COLLEGE BROOKLYN
180 Remsen Street
Brooklyn, NY 11201

ST. MARY’S COLLEGE OF CALIFORNIA
1928 St Mary’s Road
Moraga, CA 94556

SYRACUSE UNIVERSITY
900 S Crouse Avenue
Syracuse, NY 13210
Case 2:19-cv-05230-JP Documenti1 Filed 11/06/19

‘TEXAS CHRISTIAN UNIVERSITY
2800 S University Drive
Fort Worth, TX 76129

VALPARAISO UNIVERSITY
1700 Chapel Drive
Valparaiso, IN 46383

WAKE FOREST UNIVERSITY
1834 Wake Forest Road
Winston-Salem, NC 27106

YALE UNIVERSITY
New Haven, CT 06520

UNIVERSITY OF VERMONT
Burlington, VT 05405

‘TULANE UNIVERSITY
6823 St Charles Avenue
New Orleans, LA 70118

VANDERBILT UNIVERSITY
2201 West End Avenue
Nashville, TN 37235

WOFFORD COLLEGE
429 N Church Street
Spartanburg, SC 29303

UNIVERSITY OF NEW HAMPSHIRE
105 Main Street
Durham, NH 03824

Page 116 of 116

UNIVERSITY OF TULSA
800 S Tucker Drive
Tulsa, OK 74104

WAGNER COLLEGE
1 Campus Road
Staten Island, NY 10301

XAVIER UNIVERSITY
3800 Victory Parkway
Cincinnati, OH 45207

UNIVERSITY OF RHODE ISLAND
45 Upper College Road
Kingston, RI 02881

 

 
